Mersinli Rüzgar Enerjisi Santrali Projesi

Çevresel ve Sosyal Etki Değerlendirmesi (ÇSED) Raporu

Teknik Olmayan Özet

Mart 2018

Mersinli Rüzgar Enerjisi Santrali Projesi

Kalite Bilgisi
Hazırlayan

AECOM Turkey

Kontrol Eden

Burcu Yazgan Kayabalı,
ÇSED ve ÇSDD Bölüm Müdürü

Onaylayan

Dr. Hande Yükseler
Çevre İş Kolu Direktörü

Revizyon Geçmişi
Revizyon Revizyon Tal

Rev1 13.03.18

Ayrıntılar Onay Tat

Final 13.03.18

Adı Soyadı Görevi
Dr. Hande Çevre İş Kolu
Yukseler Direktörü

AECOM
Mersinli Rüzgar Enerjisi Santrali Projesi

Mersinli Rüzgar Enerjisi Santrali Projesi için hazırlanmıştır.

Hazırlayan:

Ahmet Korkmaz, CBS ve Modelleme Uzmanı

Başak Şentürk, Biyolog

Burcu Yazgan Kayabalı, ÇSED ve ÇDD Bölüm Müdürü
Cansu Karakaş, Çevre Uzmanı

Cem Ünüştü, CBS ve Modelleme Uzmanı

Mertcan Özbakır, Proje Yöneticisi

Mustafa İşlek, Uzman Sosyolog

Nilay Aygüney Berke, Uzman Proje Yöneticisi

Taylan Aşkın, Çevre Uzmanı

AECOM Turkey Danışmanlık ve Mühendislik Ltd. Şti
Mustafa Kemal Mahallesi Dumlupınar Bulvarı Tepe Prime
No:266 B Blok

No:50-51 06800

Çankaya

Ankara

Turkey

T: 490 312 4429863
aecom.com

Bu belgenin asıl sürümü İngilizce'dir. Aslına sadık kalınarak Türkçe'ye tercüme edilmiştir.

© 2018 AECOM Turkey Danışmanlık ve Mühendislik Ltd. Şti. All Rights Reserved.

AECOM
Mersinli Rüzgar Enerjisi Santrali Projesi

İçindekiler

1

Giriş .

11 Mersinli Rüzgâr Enerji Santrali Proje'si nedir?
1.2 o Proje'yi kim gerçekleştiriyor? ...
1.3 (o Proje nerede gerçekleştiriliyor?
Proje'nin Gerekçelendirilmesi .
2.1 Proje'ye neden ihtiyaç duyuluyor? .....
22 o Proje'de hangi standartlar uygulanacak?..
23 ÇED Yönetmeliği'ne göre neler yapıldı? ....
24 (o Çevresel ve Sosyal Etki Değerlendirmesi (ÇSED) süreci Nedir
2.5 oÇSED sürecini kim üstlendi?
2.6 Hangi alternatifler dikkate alındı?

27 o Projenin uygulanması için gerekli izinler ve lisanslar nelerdir
Proje'nin Tanımı
3.1 Mersinli RES Projesi'nin ana bileşenleri nelerdir? ....
3.2 Mersinli RES sahasına ulaşım nasıl sağlanacak? .
3.3  Projekapsamındayeni bir enerji nakil hattı inşaatı
3.4 (o Temel Proje faaliyetleri nelerdir?
3.55 Proje nasıl bir zaman çizelgesinde ilerleyecek?
Paydaş Katılımı...

41 Proje ile kimler ilgileniyor? .....

42 İlgili taraflarla etkileşim nasıl sağlandı?.

43 İlgili taraflar Paydaş Katılım Süreci'ne nasıl katılabilir?
Olası Çevresel ve Sosyal Etkiler & Etki Azaltıcı Önlemler.

5.1 Çevresel ve sosyal etki değerlendirme metodolojisi nedir? ...

5.2  LisansAlanı'ndaki arazi kullanımı, toprak ve jeolojik koşullar Proje'den nasıl etkilenecek ve
bu etkiler nasıl azaltılacak?...

5.3 Gürültü alıcıları üzerindeki olası etkiler ve etki azaltıcı önlemler nelerdir?...
5.4 (Hava kalitesi nasıl etkilenecek ve hangi önlemler alınacak? ....
5.55 o Proje'nin, sera gazı (GHG) emisyonlarının artmasında payı olacak mı?
5.6 o Proje'nin herhangi bir su kaynağı üzerinde etkisi olacak mı ve olası etkiler nasıl azaltılacak? ..

5.7  Atıksularneolacak?...
5.8 o Tehlikeli ve tehlikesiz atıklar nasıl yönetilecek'
5.9 Doğa koruma alanları etkilenecek mi ve söz konusu alanlar nasıl yönetilecek”

5.10 Flora ve fauna türleri (yarasalar ve kuş faunası da dâhil) ile doğal yaşam alanlarına ilişkin
olası etkiler ve etki azaltıcı önlemler nelerdir?

5.11 Proje'nin görsel etkileri nelerdir ve bunlar nasıl yönetilecek?.

5.12 Sosyo-ekonomik unsurlar üzerinde ne gibi etkiler olacak? Hangi etki azaltıcı önlemler ile
tazmin önlemleri uygulanacak? ...

5.13 İş sağlığı ve güvenliğine ilişkin riskler ve ilgili yönetim stratejileri nelerdir?
5.14 Halk sağlığı ve güvenliğine ilişkin riskleri ve ilgili yönetim stratejileri nelerdir?....

5.15 Proje kültür varlıklarını etkileyecek mi ve kültür varlıklarıyla ilgili hangi önlemler alınacak?
5.16 Kümülatif Etki Değerlendirmesi yaklaşımı nedir?

Çevresel ve Sosyal Yönetim Sistemi (ÇSYS) ...

6.1 ÇSYS yapısı nasıldır?..

6.2 — Hangi yönetim planları ve programları uygulanacak?

63 Proje Şirketi taahhütlerini ÇSED, ÇSEP ve ÇSYS uygulanması yoluyla nasıl yerine
getirecek?

6.4 (Proje Şirketi acil bir durumda ne yapacak
6.5 (o Geçim Kaynaklarının Yeniden Yapılandırılması ve Tazmin süreci nasıl yürütülecek?...
6.6 Proje Şirketi, Paydaş Katılım Planı aracılığıyla paydaşlarla nasıl iletişim kuracak?
67  Projeileilgili yorum ve şikâyetler nasıl aktarılacak? ....

Mersinli Rüzgar Enerjisi Santrali Projesi

Şekiller

Şekil 1—1. Proje'nin Yerleşim Planı.
Şekil 3-1. Yatay Eksenli Rüzgâr Türbin Bileşenleri (ABD Enerji
Şekil 3—2. Mersinli RES Projesi Trafo Merkezi ve ENH bağlantısı
Şekil 3—3. Proje İnşaat Takvimi ....
Şekil 5-1. Boz Dağ ÖPA ve Boz Dağlar ÖDA'ya göre Proje Lisans Alanı .

akanlığı, Argonne Ulusal Laboratuvarı, 2010). 13

Tablolar

Tablo 1—1. Proje'nin Temel Özellikleri.
Tablo 1—2. Proje Türbinlerine En Yakın Yerleşim Yerler
Tablo 2-1. Proje Alternatifleri
Tablo 2-2. Mersinli RES Projesi İzinleri, Lisansları ve Onayları
Tablo 4-1. Paydaş Grupları ve Etkilenen Önemli Taraflaı
Tablo 4—2. Aralık 2017 ye Kadar Yapılan Paydaş Katılım Faaliyetleri
Tablo 4-3. Gelecekteki Paydaş Katılımı Faaliyetleri için Zaman Çizelgesi

AECOM
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

1. Giriş

Mersinli Rüzgâr Enerji Santrali Projesi'nin (“Mersinli RES Projesi” ya da “Proje”) Türkiye'nin İzmir İlinde inşa
edilmesi ve işletilmesi planlanmaktadır. Proje ulusal şebekeye yılda 180 GWh civarında elektrik sağlayacak
17 yatay eksenli rüzgâr türbininden (HAWT) oluşacak ve yaklaşık 20.000 eve elektrik sağlayacaktır.

Proje'nin başlangıçtaki sahibi Yander Elektrik Müh. Müş. İnş. Tur. ve Tic. A.Ş.'dir (“Yander Elektrik” ya da “Proje
Şirketi”). Alcazar Energy (“AE”) Mayıs 2017'de Yander Elektrik'e ait hisselerin 90100'ünü satın almıştır ve
günümüzde Proje Şirketi vasıtasıyla Proje'yi geliştirmektedir.

Proje'nin 22 türbin içeren daha önceki yerleşim düzeni ve kapasitesi için bir Çevresel Etki Değerlendirmesi (ÇED)
süreci yürütülmüştür. Bu süreç sonunda 2016 yılında "ÇED Olumlu Belgesi" alınmıştır. TC Çevre ve Şehircilik
Bakanlığı (ÇŞB) Proje'nin güncel özellikleri için Türkiye ÇED Yönetmeliği kapsamında daha ileri çalışmalara
gerek duyulmadığını belirten resmi bir mektup yayınlamıştır. AE Şirketi Proje'yi geliştirmek için Avrupa İmar ve
Kalkınma Bankası (EBRD) ve Proparco (Socist& de Promotion et de Participation pour la Cooperation
Economigue S.A.), vasıtasıyla uluslararası finansman sağlamayı planlamaktadır. Mersinli RES Proje'si; Dünya
Bankası, Uluslararası Finans Kurumu (IFC) ve Avrupa İmar ve Kalkınma Bankası'nın (EBRD) uluslararası
çevresel ve sosyal sınıflandırma yaklaşımları ve kriterleri temel alınıp bir "Kategori A" Proje'si olarak
sınıflandırılmıştır.

EBRD'nin Çevre ve Sosyal (Ç&S) Politikası ve ilgili Performans Gerekleri (2014), IFC Performans Standartları
(2012) ve genel ve sektörel kılavuzlar uyarınca bu kategori ve ölçekteki bir proje için amaca uygun bir Çevresel
ve Sosyal Etki Değerlendirmesi (ÇSED) Bilgilendirme Paketi hazırlanması gerekmektedir. Uluslararası Finans
Kuruluşlarının şartlarına uygun Proje ÇSED Bilgilendirme Paketi aşağıdaki belgelerden oluşmaktadır:

* © ÇSED Raporu (Çevre ve Sosyal Yönetim ve İzleme Planı (ÇSYİP) dâhil);
* o İşbu Teknik Olmayan Özet;

. Paydaş Katılım Planı;

* o Geçim Kaynaklarının Yeniden Yapılandırılması ve Tazmin Çerçevesi;

. Yüklenici Yönetimi Çerçeve Planı;

. Erozyon Kontrolü, Toprak ve Hafriyat Yönetim Planı;

» — Gürültü YönetimPlanı;

. Hava Kalitesi Yönetim Planı;

* — Atık YönetimPlanı;

. Çevresel ve Sosyal Eylem Planı

Daha önce hazırlanmış olan ÇED Raporu da, bilgilendirme paketinin bir parçası olarak sunulacaktır.

AECOM
6
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
11 Mersinli Rüzgâr Enerji Santrali Proje'si nedir?

İzmir ili Kemalpaşa, Torbalı ve Bayındır ilçe sınırları içinde bulunan Mersinli Rüzgâr Enerji Santrali Projesi
(“Mersinli RES Projesi” ya da “Proje”) (bkz. Şekil 1—1), her biri 3.45 MWm kapasiteye sahip 17 adet rüzgâr
türbininden sağlanacak toplam 58.65 MWm / 55 Mwe'lik kurulu güce sahip bir yenilenebilir enerji üretimi
projesidir. Proje'nin temel özellikleri Tablo 11'de özetlenmiştir.

Tablo 1—1. Proje'nin Temel Özellikleri

Bilgi Açıklama/Tanımlama
Türbin sayısı 7

Türbin tipi Vestas V126

Türbin kapasitesi 345 MW

RES'in Toplam Kurulu Kapasitesi 58.7 MWm/55 MWe

Yıllık net elektrik üretimi Yaklaşık 180 GWh

Enerji Nakil Hattı (ENH) bağlantısı 40-200 m hat (Yeni bir ENH gerekli değildir, mevcut ENH'nin

altında sadece bir adet yeni kafes kule kurulacaktır)

AECOM
7
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

Ti document has been prepared by AECOM for he sole use of he Clent an in accordance wiih generaliy accepted consultancy principles. he budget fr fees and the terms of reference agreed between AECOM and the Gent
Any informatlan provded by iird parles and referred to herein has not been shecked or verffed by AECOM, ünless oihennise erpressiy stated in he document. No third party may rely upon his documeni wihout he por and express written ağreement OFAECOM AÇIKLAMA
9086 545086

© Türbinler

Rüzgar Ölçüm Direkleri

4239617
14239617

MAM) Ulaşım Yolları

MA) Şalt Sahası ve İdari Bina
İnşaat Kamp Sahası

©. Mersinli RES Lisans Alanı

— Fuat RES EİH

© Yerleşimler

ş $
Ş Ş$

re vereyim

Az Ener

4235117.

539036 540586
Document Name : 625305 Mersinli ESTA Project Layout

Şekil 1-1. Proje'nin Yerleşim Planı

AECOM
8
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

1.2 Proje'yi kim gerçekleştiriyor?

Alcazar Energy (“AE”) şirketi, Orta Doğu, Türkiye ve Afrika (META) bölgesinde orta-ölçekli yenilenebilir enerji
üretimine odaklanan bağımsız bir geliştirici ve enerji üreticisidir. AE 2014 yılının başında kurulmuştur ve
yenilenebilir enerjinin şebeke paritesi altında enerji üretiminde rekabet edebilir bir kaynak olmay başlamasıyla
birliktebölgede yenilenebilir enerjiye geçişin ortaya koyduğu fırsatları değerlendirmek üzere konumlandırılmıştır.

1.3 Proje nerede gerçekleştiriliyor?

Proje İzmir ili, Kemalpaşa, Torbalı ve Bayındır ilçelerinin idari sınırları içerisindeki Çardaklı Tepe, Kartal Tepe,
Mersinli (Marmariç), Karlık Tepe ve Akçam Tepe mevkilerinde yer almaktadır. İzmir Şehir Merkezi, Proje Lisans
Alanı'ndan yaklaşık 35 km (kuş uçuşu) mesafede bulunmaktadır. Proje Lisans Alanı 1.620 hektarlık bir alanı
kaplamaktadır (bkz. Şekil 1—1).

Proje Lisans Alanı genelde dağlıktır ve 462 m ile 953 m arasında değişen rakımlarla karmaşık bir araziye sahiptir.
Türbinlerin konumlandırıldığı ana dağ sırtı yaklaşık 6 km boyunca kuzey-batı / güney-doğu yönünde uzanmaktadır.
Lisans Alanı çoğunlukla orman olarak tescilli arazilerden oluşmaktadır. Bununla birlikte, Lisans Alanı'nda tarım
amaçlı kullanılan özel parseller bulunmaktadır. Türbin temelleri, trafo merkezi, ulaşım yolları ve inşaat (şantiye)
sahası da dâhil olmak üzere, Proje'den etkilenilecek toplam alan yaklaşık 31 hektardır, ki bu alan Lisans Alanı'nın
“e 2'sine karşılık gelmektedir.

Türbinlere en yakın yerleşim yeri, Türbin 17'nin güneydoğusunda, yaklaşık 1 km uzaklıkta yer alan Dernekli
mahallesindeki Mersinli mevkiidir. Türbin konumlarına yakın diğer yerleşim yerleri Tablo 1—2'de verilmiştir.

Tablo 1—2. Proje Türbinlerine En Yakın Yerleşim Yerleri

Yerleşim Yeri İlçe Yerleşim Yerine Yerleşim Yerinin Yerleşim Nüfus
En Yakın En Yakındaki O Yerinin
Türbin (WTG) © Türbine Yaklaşık Türbine Göre
(kuş uçuşu) Yönü
Mesafesi (km)
Demekli o Mahallesi (o Mersinli Bayındır WTG 17 1.0 Güneydoğu 14
Mevkii *
Dağtekke mahallesi Torbalı WTG 16 1.6 Güney 169
Yeşilköy mahallesi Kemalpaşa WTG 01 1.9 Kuzey 167
Çınardibi mahallesi Bayındır WTG 11 1.9 Kuzeydoğu 822
Cumalı mahallesi Kemalpaşa WTG 01 21 Kuzey 212
Karaot mahallesi Torbalı WTG 01 21 Batı 282
Karakızlar mahallesi Torbalı WTG 03 25 Güneybatı 395
Dernekli mahallesi Bayındır WTG 17 28 Kuzeydoğu 166
Gökyaka mahallesi Kemalpaşa WTG 02 34 Kuzey 95
Dereköy mahallesi Kemalpaşa WTG 02 47 Kuzey 458

* Yerleşim yerinin sakinleri tarafından Marmariç Permakültür Köyü olarak adlandırılır.
* Marmariç Permakültür Köyü sakinlerinin verdiği bilgiye göre.

2. Proje'nin Gerekçelendirilmesi

2.1 Proje'ye neden ihtiyaç duyuluyor?

Mersinli RES Projesi, Türkiye'de artan yenilenebilir enerji ihtiyacının karşılanması açısından gerekli bir projedir.
Proje, yerli kaynakların kullanımına odaklanan Türk Enerji Politikası ile Ulusal Yenilenebilir Enerji Eylem Planı
kapsamında belirlenen stratejik hedeflere uygun olarak geliştirilecektir. Söz konusu hedefler şunlardır: yenilenebilir
enerjinin genel enerji tüketimi içindeki payının 2023'e kadar 9020'ye çıkarılması ve rüzgâr enerjisinde 20.000 MW'lik
kurulu kapasiteye ulaşılması.

AECOM
9
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

2.2 Proje'de hangi standartlar uygulanacak?

Mersinli RES Projesi Türk mevzuatı ile Avrupa'da ve ulusararası düzeyde kullanılan çevresel ve sosyal standartlar
ilekılavuzlara uygun olarak gerçekleştirilecektir. Buna göre Proje Şirketi'ninuyacağı standartlar aşağıdaki gibidir:

. Proje'nin çevresel, sosyal, işgücü ve enerji üretimi hususlarının yönetimi için ilgili ulusal mevzuat (Çevresel
Etki Değerlendirmesi (ÇED) Yönetmeliği dâhil),

. EBRD Çevresel ve Sosyal Politika ve Performans Koşulları (2014),

. IFC Performans Standartları ve Çevre, Sağlık ve Güvenlik Kılavuzları (2012),
»* o Ekvator Prensiplerilli,

. AB Çevre Mevzuatı ve

. Uluslararası Sözleşmeler ve Protokoller ve

. Proje Şirketi'nin Çevresel ve Sosyal Sürdürülebilirlik, Sağlık, Güvenlik ve İnsan Kaynakları politikaları

2.3 ÇED Yönetmeliği'ne göre neler yapıldı?

Mersinli RES Projesi başlangıçta, her biri 2.5 MWm kapasiteli 22 adet rüzgâr türbiniyle, 55 MWm / 55We'lik toplam
kurulu güce sahip olacak şekilde planlanmıştı. Proje Şirketi'nin mevcut sahibi tarafından satın alması sonucunda
yürütlen çalışmalar ve alternatif değerlendirmeleri sonucunda yerleşim planı 17 türbinden oluşan tasarımı (tesisin
kurulu gücü 58.65 MWm/55MWe olmak üzere) içerecek şekilde değiştirilmiştir.

Başlangıçtaki 22 türbinli yerleşim planı için Türk ÇED Yönetmeliği'ne uygun bir Çevresel Etki Değerlendirmesi
(ÇED) süreci tamamlanmıştır. Bu süreç sonunda, ÇŞB tarafından 28 Temmuz 2016 tarihinde "ÇED Olumlu Belgesi"
verilmiştir. Proje Şirketi ayrıca, "ÇED Olumlu Belgesi"nin geçerliliğini doğrulamak için Proje'nin mevcut yerleşim
planı ve kapasitesiyleÇŞB'ye başvurmuştur. Bakanlık tarafıdan Proje Şirketi'nin 1 Kasım 2017'de verdiği cevapta,
türbin kapasitesindeki 3.65 MW'lık değişikliğin ÇED Yönetmeliği'nde belirtilen eşik seviyesinin altında olması
nedeniyle ilave bir prosedür gerekmediği belirtilmiştir. Aynı şekilde, mevcut türbin konumları hala aynı etki alanı
(Lisans Alanı) içerisisinde bulunması sebebiyle, türbin konumlarının önceki koordinatlarında yapılan değişikliklerin
uygun olduğun karar verilmiştir.

2.4 Çevresel ve Sosyal Etki Değerlendirmesi (ÇSED) süreci Nedir?

Mersinli RES Projesi ÇSED süreci uluslararası standartlar ve “İyi Uluslararası Endüstri Uygulamaları (GIIP)”
uyarınca, temel yaklaşımların ve kilit unsurların yanısaıra, Proje'nin yasal çerçevesini, çevresel mevcut durum
çalışmalarını, alternatiflerin değerlendirilmesini, önemli çevresel ve sosyal etkilerin değerlendirmesini, Proje'nin
olası etkilerini önlemek ve/veya bu etkileri en aza indirmek için uygulanacak etki azaltıcı önlemleri ve Çevresel ve
Sosyal Yönetim Sistemi'ni (ÇSYS) kapsayacak şekilde yürütülmüştür. ÇSED sürecinin amacı, projenin tasarım,
inşaat ve işletme aşamaları boyunca, projeyle ilgili tüm faaliyetlerin, belirlenen olası etkiler en aza indirilecek ve
etkilenen topluluklar ile çevre açısından olası faydalar en üst düzeye çıkarılacak şekilde yürütülmesini sağlamaktır.

ÇSED Raporu'nun hazırlanması ile sonuçlanan ÇSED süreci ve metodolojisi, sistematik bir yaklaşım çerçevesinde
yapılandırılmıştır. Bu yaklaşımda, Proje'nin geliştirilmesi, her bir tesisin inşası ilesaha faaliyetleri de dâhil olmak
üzere, Proje'nin greçekleştirilmesi için gerekli tüm süreçler dikkate alınmaktadır. Ayrıca, ÇSED sürecinin
tamamnda, Proje ihtiyaçlarına, etkilere ve etki azaltma stratejilerine bağlı olarak her aşamada farklı sorumluluklar
alabilecek farklı taraflar bulunduğunu da belirtmek gerekir. Bu taraflar arasında, Proje geliştiricisi, üçüncü taraf
danışmanlar, ilgili devlet kurumları, finans kuruluşları, etkilenen topluluklar, STK'lar ve ilgili diğer gruplar sayılabilir.

2.5 ÇSED sürecini kim üstlendi?

ÇSED sürecinin tamamını, ÇSED Bilgilendirme Paketi'ndeki belgelerin hazırlanması da dahil olmak üzere,AECOM
Türkiye üstlenmiştir. Bu süreç EBRD Performans Koşulları, IFC Performans Standartları ve Çevre, Sağlık ve
Güvenlik Kılavuzları ile diğer ilgili ulusal ve uluslararası standartlara uygun bir şekilde yürütülmüştür. ÇED
Raporu'nu ise, Türk ÇED Yönetmeliği ve diğer ilgili mevzuata uygun olarak ÇED yeterlilik belgesine sahib
danışman bir firma olan PROÇED Çevre Danışmanlığı Mühendislik İnşaat Sanayi Ticaret Ltd. Şti. 2016 yılında
hazırlamıştır.

AECOM
10
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
2.6 Hangi alternatifler dikkate alındı?

TBMM tarafından onaylanmış olan Yenilenebilir Enerji Kaynaklarının Elektrik Enerjisi Üretimi Amaçlı Kullanımına
İlişkin Kanun (10/05/2005 tarihli 5346 sayılı Kanun), 'dur. Kanun kapsaında, aynı trafo kapasitesi veya konum için
başvuran uygulamalar arasında ayrım yapmak ve bir bağlantı isteği yönetim mekanizması geliştirmek amacıyla
düzenleyici bir çerçeve geliştirilmiştir. Bu çerçevede, Türkiye Elektrik Dağıtım Şirketi (TEİAŞ) ruhsat için başvuran
projelerin hangisine ruhsat ve kapasite verileceğini belirlemek için farklı zamanlarda ihaleler (yarışmalar)
düzenlemiştir. Mersinli RES Projesi Haziran 2011'de gerçekleştirilen 7. Yarışma Paketi kapsamında bu süreçten
geçmiştir ve Proje'ye Aslanlar Trafo Merkezi'ne 55 MW'lık bir bağlantı kapasitesi verilmiştir. Proje'nin eski yerleşim
planı ve kapasitesine göre daha uygun bir alternatif olarak planlanan Mersinli RES Projesi gözönünde bulundurulan
diğer alternatifler aşağıdki ana gruplar altında sıralanmıştır (bkz. Tablo 2-1):

Tablo 2-1. Proje Alternatifleri

Enerji Üretimi Alternatifleri Teknoloji (Türbin) Alternatifleri Saha ve Yerleşim Düzeni Alternatifleri
Her enerji üretim alternatifinin, maliyet, ümüzde RES projelerinde iki ana (Başlangıçtaki Proje yerleşim düzeni,
kullanılabilirlik, esneklik ve çevresel ve (türbin tipi kullanılmaktadır: yatay eksenli enerji üretimini optimize etmek ve arazi
sosyal etkilerin yönetimi dâhil olmak üzere rüzgâr türbini (HAWT) ve dikey eksenli — edinimini, hafriyatı, malzeme ihtiyaçlarını
inşaat ve işletme açısından kendine özgü rüzgâr türbini (VAWT). Yatay eksenli | görsel etkileri ve trafik hareketlerini en
avantajları ve zorlukları vardır, ancak rüzgâr türbinleri; enerji üretim kapasitesi, aza indirmek için 22 türbinden 17'ye
Türkiye'nin artan enerji talebini karşılamak verimlilik, kule yüksekliği vb. düşürülmüştür. Yerleşim düzeni, tarım
için uygun bir seçenek sunan rüzgâr avantajlarından dolayı büyük ölçekli amaçlı kullanılan özel araziler üzerindeki
enerjisi, güvenilir ve sürdürülebilir bir RESİ'lerde daha yaygın şekilde etkilerden kaçınmak için de son haline
enerji kaynağı olarak görülmektedir. kullanılmaktadır. getirilmiştir.
Enerji Değerlendirmeleri EİH Alternatifleri Alternatif Yok
Farklı işletme yapılandırmalarını Başlangıçtaki Enerji İletim Hattı (EİH) O Projenin gerçekleşmemesi 180 GWh
karşılaştırmak için bir enerji değerlendirme değerlendirmesi, daha önceden yapılmış yıllık enerjinin farklı kaynaklar tarafından
analizi yapılmıştır. Bu analizin sonucunda Fuat RES'in mevcut EİH'sine üretilmesini gerektirecektir. Mersinli RES
en uygun seçeneğin 180 GWh'lik yıllık o bağlanacak EİH'nin toplam uzunluğunu Projesi, imtiyaz ödemeleri yoluyla ulusal
enerji üretimine ve 9634.8'lik net kapasite — 40-200 metreye düşürmek üzere tekrar o menfaatlere katkı sağlamaktadır ve 150
faktörüne sahip Vestas 126-3.45 MW gözden geçirilmiştir. EİH altematiflerinin — kişiye doğrudan istihdam sağlamaktadır.
türbin modeli olduğu ortaya çıkmıştır. değerlendirilmesi ve yapılan revizyonlar « Proje yıllık tahmini 100.000 ton CO2

sonucunda habitat kaybı, biyolojik salınımını önleyerek ülkenin yıllık karbon

çeşitlilik etkileri, elektrik çarpma riski ve © yoğunluğunu azaltmaya katkıda

ilgili maliyetler en aza indirilmiştir. bulunacaktır.

AECOM
1
Mersinli Rüzgar Enerji Santrali Projesi

2.7

TASLAK

Projenin uygulanması için gerekli izinler ve lisanslar nelerdir?

Proje Şirketi, Enerji Piyasası Düzenleme Kurumu tarafından 5 Temmuz 2012'de verilen Enerji Üretim Lisansı'na
sahiptir. Mersinli RES Projesi'nin uygulanması için gerekli diğer izinler ve lisanslar Tablo 2—2'de gösterilmiştir.

Tablo 2-2. Mersinli RES Projesi İzinleri, Lisansları ve Onayları

İzin

İlgili Makam / Kuruluş

Durum / Açıklamalar

Enerji Üretim Lisansı

Enerji Piyasası Düzenleme Kurumu

5 Temmuz 2012'de alındı; Lisans 49 yıllık
enerji üretimini kapsıyor. Proje Şirketi, 5
Ocak 2018'de güncel türbin yerleşim
planı için revize edilmiş bir lisans aldı.

RES için ÇED Olumlu Belgesi

Çevre ve Şehircilik Bakanlığı

18 Temmuz 2016 'da alındı;

Mevcut ÇED Olumlu Belgesi'nin güncel
yerleşim planı için geçerli olduğu 1 Kasım
2017'de doğrulanmıştır.

EİH Bağlantı ve Sistem Kullanım Onayı

Türkiye Elektrik İletim Anonim Şirketi

İleri gelişim sürecinde (bağlantı
anlaşması) ve santralın ön kabulünden
önce (sistem kullanım anlaşması)
imzalanacaktır.

Orman İzni

Ormancılık ve Su İşleri Bakanlığı Orman
Genel Müdürlüğü

İnşaat başlamadan önce alınacak

İmar Planı Onayı

Çevre ve Şehircilik Bakanlığı

İnşaat başlamadan önce alınacak

Ön ve Nihai Tasarım Onayı

Enerji ve Tabii Kaynaklar Bakanlığı

İnşaat başlamadan önce alınacak

İnşaat ruhsatı

İzmir Büyükşehir Belediyesi

İnşaat başlamadan önce alınacak

Atık Bertaraf Sözleşmeleri

Belediye / Lisanslı Bertaraf Firmaları

Erken inşaat aşamasında imzalanacak

Atıksu Bertaraf Sözleşmesi

Belediye

Erken inşaat aşamasında imzalanacak

Geçici Kabul

Enerji ve Tabii Kaynaklar Bakanlığı

İşletme aşamasından önce alınacak

İşyeri Açma ve Çalışma Ruhsatı

Belediye / Valilik

İşletme aşamasından önce alınacak

Atık Yönetim Planı Onayı

Çevre ve Şehircilik İl Müdürlüğü

Erken işletme aşamasında alınacak

3. Proje'nin Tanımı

3.1

Mersinli RES Projesi'nin ana bileşenleri nelerdir?

Mersinli RES Projesi'nin ana bileşenleri 17 adet rüzgâr türbini (HAWT), yeraltı kablo ağı, bir trafo merkezi, ulaşım
yolları, idari binalar ve aşağıda özetlenen geçici tesislerden oluşmaktadır.

Bir rüzgâr türbi

in çalışma prensibi, dönen rotorlar vasıtasıyla rüzgârın kinetik enerjisinin bir yüzdesini yakalayıp

mekanik enerjiye dönüştürmek ve nihayetinde bir jeneratör vasıtasıyla bu mekanik enerjiyi elektrik enerjisine

türbini tasarımlarının hedefidir.

iştürmektir. Dolayısıyla, kinetik rüzgâr enerjisinin elektrik enerjisine uygun maliyetle dönüştürülmesi tüm rüzgâr

Modern bir rüzgâr türbininin (HAWT) ana bileşenleri Şekil 3—-1'de gösterilmektedir. Şekilde görülen üç kanatlı
rüzgâra-karşı rotor, türbinin rüzgârı bloke etmesini önlemektedir ve aerodinamik gürültüyü azaltmak üzere
tasarlanmıştır. Bu kanatlar bir rotor göbeğine, bir ana şafta ve dakika başına devirleri (RPM) türbin jeneratörünün
çalışma seviyelerine ayarlayan opsiyonel bir şanzımana takılıdır. Türbin muhafaza bileşeni olan naselin içinde yer
alan bileşenler; şaft, şanzıman, jeneratör, trafo, şalt sistemi ve kontrol sistemi olarak sıralanabilir. Nasel, belirli bir
saha için yapılan rüzgâr değerlendirmelerine dayalı olarak önceden belirlenmiş bir yükseklikteki bir çelik silindir kule
üzerine monte edilmiştir. (IPCC, 2011; IFC, 2015).

AECOM
12
Mersinli Rüzgar Enerji Santrali Projesi

Rotor blade
Nacelle with ger
debileri Blades iameler
ET gonerator Rotalion area
direction Wind of biades
direction
Hub
.
Lom-spsed
ön GYD
Hub Gear > ”
olği box nemometer
Rotor S Generator
Göntraller
line v *p
direction Brake
vom hai 4
drive i Wind
vane Transformer
High-speed
Blades o Yaw shaft
molor
Nacelle
Towor
Yav

Şekil 3—1. Yatay Eksenli Rüzgâr Türbin Bileşenleri (ABD Enerji Bakanlığı, Argonne Ulusal Laboratuvarı,
2010)

Proje Şirketi, Mersinli RES Projesi için, Vestas Wind Systems A/S firması tarafından orta ölçekte rüzgârlı sahalarda
işletilmek üzere özel olarak tasarlanmışolan V126-3.45 MW türbinlerini seçmiştir. Tüm türbinler için hub (rotor
göbeği) yüksekliği 87 m olacaktır. Seçilen türbin modeli; yükü azaltma, dönüşü kontrol etme, voltajı optimize etme
ve gücü düzenleme özellikleri ile gürültü yalıtımına sahiptir. Trafolar türbinlerin içinde yer alacaktır.

Ulaşım yolları

Mersinli RES Projesi kapsamında yapılacak iç ulaşım yolları türbinler ile trafo merkezi arasındaki ulaşımı
sağlayacaktır. Mevcut tasarıma göre ulaşım yollarının toplam uzunluğu 117 km olacaktır. Bunun sadece 5.2 km'lik
kısmının yeni yollardan oluşması planlanmaktadır. Geri kalan yollar, Projenin gerektirdiği yol standartlarına göre
iyileştirilmesi planlanan mevcut orman yollarıdır. Yol tasarımı daha sonraki araştırmalara dayanarak inşaat
başlamadan önce sonuçlandırılacaktır.

Yeraltı Kablo Ağı

Rüzgâr türbinleri tarafından üretilen enerji bir yeraltı kablo ağı vasıtasıyla trafo merkezine gönderilecektir. Bu ağ
dört devreli 33-kV-MW/'lik bir kollektör sistemden oluşacaktır. Yaklaşık 507 km uzunluğundaki 33-kV'lık alüminyum
yeraltı kabloları, saha ulaşım yollarına paralel olarak kazılan hendeklere yerleştirilecektir. Topografik kısıtlar
nedeniyle, yalnızca Türbin 8 ve Türbin 9 için yangın söndürme hattı kullanılacaktır.

Yer altı kabloları doğrudan 80 cm derinlikteki hendeklere gömülecektir. Bu kablolar sadece yol geçişlerinde 1
metrelik derinliğe döşenmiş olan ve betonla korunan 150 mm çaplı boruların içine döşeneceklerdir. Hendeklere
konacak kablo sayısı (her bir devre için 3 adet) farklı türbin .konumlarına göre değişkenlik gösterecektir.
Dolayısıyla, hendek genişlikleri 350 mm ila 1.100 mm (yol geçişlerinde 550 mm ila 1.300 mm) arasında
değişecektir.

AECOM
13
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
Trafo Merkezi

Mersinli RES Projesi trafo merkezi mevcut Fuat RES Enerji Nakil Hattı'nın (ENH) doğu tarafına bitişik şekilde
konumlandırılacaktır (bkz. Şekil 3-2). RES'te üretilen enerjinin voltaj seviyesini ulusal şebekeye bağlanmadan önce
ayarlamak için bir yüksek gerilim şalt sahası işletilecektir. Ayrıca, şu bileşenleri içeren bir kontrol merkezi de
olacaktır: gerekli denetleme ve veri toplama (SCADA) sistemleri, telekomünikasyon dolapları ve RES'in gerçek
zamanlı olarak izlenmesine, optimize edilmesine ve yönetilmesine olanak verecek kapalı devre kamera sistemi
(CCTV) gibi bileşenleri de içeren bir kontrol merkezi kurulacaktır.

Şekil 3-2. Mersinli RES Projesi Trafo Merkezi ve ENH bağlantısı

Geçici İnşaat Tesisleri

Şantiye Sahası Türbin-6 ile Türbin-7 arasında yer alacaktır. Bu saha türbin tedarikçisinin ve inşaat yüklenicisinin
şantiyesini içine alacaktır, inşaat için genel bir mobilizasyon sahası olarak işlev görecektir ve inşaat faaliyetlerinin
tamamlanmasının ardından kaldırılacaktır. Kalıcı Proje ünitelerinin taban alanından sıyrılacak olan üst toprak,
belirlenen üst toprak depolama alanlarında depolanacaktır. Bu üst toprak sadece inşaat aşamasında arazinin
restorasyonu ve rehabilitasyonu sırasında kullanılacaktır.

3.2 Mersinli RES sahasına ulaşım nasıl sağlanacak?

Mersinli RES sahasına ulaşım Fuat RES'in mevcut ulaşım yolu kullanılarak sağlanacaktır. Bu stabilize yol yaklaşık
12 km'dir ve Fuat RES'in inşaatı ve bakımı için yapılmıştır. İnşaat aşaması başlamadan önce yapılacak ilave
araştırmaların sonuçlarına dayalı olarak yolda bakım ve/veya iyileştirme çalışmaları yapılacaktır. Mersinli RES
sahasının ana girişi Türbin-9'un 1.2 km kuzeyindeki ana ulaşım yolunda olacaktır.

3.3 Projekapsamındayeni bir enerji nakil hattı inşaatı söz konusu mu?

Lisans Alanı'nın kuzey/kuzeydoğusunda faaliyet gösteren mevcut Fuat RES'in yüksek gerilim ENH (154 kV) Türbin-
4 ile Türbin-5 arasından Lisans Alanı'nı geçmektedir. Optimize edilmiş tasarımın bir sonucu olarak Mersinli RES
Projesi'nde yeni bir ENH inşa edilmesine ve işletilmesine gerek kalmayacaktır. Enerji santralinin şebeke bağlantısı,
Fuat RES'in mevcut ENH'ye bağlanacak olan 40-200 m'lik bir hat ile sağlanacaktır. Bu bağlantının sağlanması için,
Proje Şirketi tarafından trafo merkezinin batı kısmında yeni bir ENH direği temin edilecektir. Bağlantıların nihai
tasarımı, ENH'nin sahibi olan TEİAŞ'ın onayına tabi olacaktır.

AECOM
14
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

3.4 Temel Proje faaliyetleri nelerdir?

İşletmeye alma çalışmaları dâhil olmak üzere arazi hazırlama ve inşaat faaliyetlerinin 16 ay içerisinde
tamamlanması planlanmaktadır. Türbin kuleleri, kanatlar, hublar ve naseller de dâhil olmak üzere türbin
bileşenlerinin tamamısahaya taşınacak ve sahada depolanacaktır. Projenin arazi hazırlama ve inşaat aşaması
sırasında gerçekleştirilecek olan proje faaliyetleri aşağıdaki gibi sıralanbilir:

» Sahahazırlığı « Türbin bileşenlerinin taşınması
* Ulaşım yollarının ve iç yolların inşası *  Türbinlerin sahada montajı
* Türbin kulesi temelleri için kazı faaliyetleri « — Trafo merkezinin inşa edilmesi

»* Tüm rüzgâr türbini konumlarındaki vinç tabanlarının e Kontrol sisteminin kurulumu ve elektrik işleri

hazırlanması
*  Ankrajların taşınması « Sisteme bağlantı, test ve işletmeye alma
*  Türbin/kule temellerin inşa edilmesi * Sahanın eski durumuna getirilmesi ve rehabilitasyonu

Enerji Piyasası Düzenleme Kurumu (EPDK) tarafından sağlanan Enerji Üretim Lisansı uyarınca Proje'ye, Lisans
verilme tarihinden (5 Temmuz 2012) itibaren 49 yıl boyunca rüzgâr enerjisi kullanarak elektrik üretme lisansı
verilmiştir. Rüzgâr türbinlerinin tasarım ömrü en az 20 yıldır, ama uygun bakımlar yapıldığında türbinlerin ömrünün
daha uzun olması mümkündür.

3.5 Proje nasıl bir zaman çizelgesinde ilerleyecek?

İşletmeye alma çalışmaları da dâhil olmak üzere arazi hazırlama ve inşaat faaliyetlerinin 16 ay içerisinde
tamamlanması planlanmaktadır. Proje şartnamesi kapsamında tamamlanması gereken işlere dayalı olarak Proje
inşaat takvimi Şekil 3—3'te verilmiştir.

Görev

Tanımlaması 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16

1. Nakliye
1.1. Temeller

1.2. Naseller ve Hublar

1.3. Kanatlar

1.4. Kuleler

1.5. Trafo Merkezi Ekipmanları

2. İnşaat
2.1. Mobilizasyon

2.2. Ulaşım yolları ve vinç tabanları
2.3. WTG Temelleri
2.4. Trafo Merkezi inşaat şleri

3. Elektrik İşleri
3.1. Kanallar ve Kablolama
3.2. Trafo merkezi

5. Başlangıç
5.1. WTGİ'lerin işletmeye alınması

5.3. Tesisin Test Edilmesi ve İşletmeye
Alınması

Şekil 3-3. Proje İnşaat Takvi

AECOM
15
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
4. Paydaş Katılımı

4.1 Proje ile kimler ilgileniyor?

Proje Şirketi, uluslararası standartlara ve kendi Çevresel ve Sosyal Sürdürülebilirlik Politikası'na uygun olarak
projeyle ilgili tüm faaliyetler hakkında çalışanlarıyla, halkla,devlet kurumları ve sivil toplum kuruluşlarıyla açık bir
şekilde görüş alışverişinde bulunmaya kararlıdır. Proje için, ÇSED Raporu'nda yapılan değerlendirmelere ek olarak
ayrı bir Paydaş Katılım Planıhazırlanmıştır. Paydaş Kaıtlım Planı, Proje Şirketi'ni, Proje'nin farklı aşamaları
boyunca, yapılandırılmış bir paydaş katılımı ve istişare süreci uygulamaya yönlendirecektir. Plan kapsamında
paydaş, Proje'den etkilenmesi olası veya Proje'yle ve Proje'nin olumsuz etkileri ile ilgilenen kişi, kurum veya grup
olarak tanımlanmaktadır. Buna göre Mersinli RES Projesi için önemli paydaşlar Tablo 4—1'de belirtilmiştir.

Tablo 4—1. Paydaş Grupları ve Etkilenen Önemli Taraflar

Harici paydaşlar

Ulusal / Yerel Devlet Kurumları Diğer RES'ler

Sivil Toplum Kuruluşları Kamu Ekonomik Girişimleri
Yerel Topluluklar / Sakinler Üniversiteler

Yerel İşletmeler Medya

Paydaş Grupları Kredi Verenler

Dâhili paydaşlar
Şirket Ortakları ve Çalışanları Yükleniciler / Alt-yükleniciler ve Çalışanları

42 İlgili taraflarla etkileşim nasıl sağlandı?

2015 yılında başlamış olan Mersinli RES Projesi paydaş katılım süreci, geniş kapsamlı bir paydaş katılımıyla ve
çeşitli faaliyetlerle bugün hala devam etmektedir. Aralık 2017'ye kadar yapılan paydaş katılımı Tablo 4—2'de
özetlenmiştir.

Tablo 4-2. Aralık 2017 “ye Kadar Yapılan Paydaş Katılım Faaliyetleri

Süreç Faaliyet türü Görüşülen Paydaşlar Tarih
Ulusa çep Hkn Kalımı Toplantısı Çınardibi mahallesi 24 Ağustos 2015
Süreci Yevlet Makamlarıyla Çevre ve Şehircilik Bakanlığı 2014-2015
ş Enerji ve Tabii Kaynaklar Bakanlığı
Ulaştırma, Denizcilik ve Haberleşme Bakanlığı
Kültür ve Turizm Bakanlığı
İzmir Çevre ve Şehircilik İl Müdürlüğü
Orman Genel Müdürlüğü, İzmir Bölge Müdürlüğü
İzmir Büyükşehir Belediyesi
Bayındır Belediyesi
Kemalpaşa Belediyesi
Torbalı Belediyesi
Kültür ve Turizm Bakanlığı
Orman ve Su İşleri Bakanlığı
Milli Savunma Bakanlığı i
İzmir Gıda, Tarım ve Hayvancılık İL Müdürlüğü
ÇSED Süreci © Cumalı Mahallesinde Halkın © Yerel halk (Cumalı ve Yeşilköy) 4 Ekim 2017
Katılımı Toplantısı
Yerel Halkla Toplantılar Marmariç Permakültür Köyü Halkı 13 Temmuz 2017
28 Temmuz 2017
3 Ekim 2017
Önemli Haber Kaynaklarıyla | Cumalı, Çınardibi, Dağtekke, Demekli, Dereköy, Ekim 2017
İstişareler Gökyaka, Helvacı, Karakızlar, Karaot, Ormanköy ve
Yeşilköy mahallelerinin muhtarları.
Proje'den Etkilenen Kişilerle © Tarımsal amaçlar için türbin konumlarındaki ve bunların 3 Ekim 2017
İstişareler yakın çevresindeki tescili orman arazilerini kullanan
kişiler
AECOM

16
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
Süreç Faaliyet türü Görüşülen Paydaşlar Tarih
Devlet Makamlarıyla İstişareler | İzmir Milli Emlak Genel Müdürlüğü N 20-22 Aralık 2017
Kemalpaşa Gıda, Tarım ve Hayvancılık İlçe Müdürlüğü
Bayındır Tarım İlçe Müdürlüğü
Bayındır Orman Bölge Müdürlüğü
STK'lar İzmir Arıcılık Derneği 22 Aralık 2017
Proje'den Etkilenen Kişilerle Tarımsal amaçlar için türbin konumlarındaki ve bunların 20-22 Aralık 2017
İstişareler yakın çevresindeki tescilli orman arazilerini kullanan
kişiler
Önemli Haber Kaynaklarıyla Çınardibi ve Dağtekke mahallerinin muhtarları 20 Aralık 2017
İstişareler
43 İlgili taraflar Paydaş Katılım Süreci'ne nasıl katılabilir?

ÇSED Bilgilendirme Paketi ve periyodik olarak güncellenecek olan Paydaş Katılım Planı halka açıklanacaktır ve
Proje süresince halka açık olacaktır. Elektronik belgeler ve basılı kopyalar ilgili belediyelerde, Proje şantiye ofisinde
ve Cumalı ve Çınardibi mahallelerinin muhtarlıklarında bulunabilecektir. Proje gelişimi hakkında eksiksiz
bilgilendirme yapmak için muhtarlar ve halk temsilcileri ile düzenli toplantılar yapılacaktır. Kasım 2017'de Proje
Şirketi tarafından atanan Halkla İlişkiler Sorumlusu, devlet makamlarıda dâhil olmak üzere yerel halklave ilgili diğer
yerel paydaşlarla ilişkilerin sürdürülmesinde önemli rol oynamaktadır.

Arazi hazırlama ve inşaat faaliyetlerine başlamadan önce tüm paydaşların katılıp yorumlarını ve endişelerini ifade
etmesine olanak verecek şekilde seçilmiş mahallelerde kadınlarla odak grup toplantıları ve tüm hassas ve
dezavantajlı grupları belirlemek için ilave görüşmeler yapılacaktır. Ayrıca, Çınardibi ve/veya Cumalı mahallelerinde
ÇSED bilgilendirme dönemi içinde Bilgilendirme Toplantısı (Toplantıları) yapılacaktır. Bu toplantılarda, Proje ile ilgili
görüşlerini ve/veya endişelerini öğrenmek ve onları bilgilendirmek için katılımcılara ÇSED sürecinin önemli bulguları
sunulacaktır.

Proje Şirketi'nin çalışanları ve sözleşmeli işçiler de dâhil olmak üzere, dâhili paydaşların bilgi alabilecekleri ve
Proje'yle ve çalışma koşullarıyla ilgili herhangi bir hususu dile getirebilecekleri bir platform sağlamak amacıyla
düzenli toplantılar yapılacaktır. Harici ve dâhili paydaşlar için bir Şikayet Prosedürü uygulanacaktır ve şikayetlerin
çözümü için kullanılabilecek kanallarla ilgili bilgiler yakınlardaki yerleşim yerlerinde ve Proje Şirketi'nin internet
sitesinde sağlanacaktır. Harici bir şikayetçi tarafından herhangi bir biçimde bilgi/iletişim sağlandıktan sonra resmi
bir prosedür yürürlüğe girecektir ve bu prosedür Halkla İlişkiler Sorumlusu tarafından yönetilecektir. o Dâhili
şikâyetler Proje Şirketi İK Bölümü tarafından yönetilecektir.

Diğer paydaş katılımı faaliyetleri için öngörülen zaman çizelgesi Tablo 4—3'de sunulmuştur.

Tablo 4-3. Gelecekteki Paydaş Katılımı Faaliyetleri için Zaman Çizelgesi

Faaliyet Tarih

Şikayet mekanizmasının oluşturulması 2018 1.Çeyrek

ÇSED Raporu'nun, Teknik Olmayan Özet'in ve Paydaş Katılım Planı'nınbasılı kopyalarının 2018 1.Çeyrek
yayımlanması

İnşaat faaliyetleri başlamadan önce muhtarlarla toplantılar yapılması 2018 1.Çeyrek

Yerel gazetede ilan verilmesi, ilgli bilgilerin yayılması 2018 1.Çeyrek

AECOM
17
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
5. Olası Çevresel ve Sosyal Etkiler & Etki Azaltıcı Önlemler

5.1 Çevresel ve sosyal etki değerlendirme metodolojisi nedir?

Mersinli RES Projesi'nin çevresel ve sosyal etkileri, uluslararası alanda kabul görmüş bir dizi kılavuzda ve en iyi
uygulamalarda tanımlanan metodolojilere dayalı olarak ele alınmıştır. Başvurulan en önemli kaynaklar arasında
İngiltere'nin çeşitli devlet kurumlarının yayınları ve “Scottish Natural Heritage's Handbook on Environmental Impact
Assessment (İskoç Doğal Mirası Çevresel Etki Değerlendirmesi El Kitabı)” bulunmaktadır. Proje için uygulanan
temel yöntem, mümkün olduğunca niceliksel verileri kullanarak etkileri tahmin etmektir veya bunun mümkün
olmadığı durumlarda her etkiye bir önem derecesi vermek için niteliksel yöntemler kullanmaktır.

Çevresel ve sosyal etkilerin önemi, alıcı/kaynak hassasiyetinin/değerinin/öneminin bir fonksiyonu olarak ve Projenin
bu alıcı/kaynak üzerindeki etkisinin toplam büyüklüğü olarak tanımlanmıştır. Proje'nin mevcut durum bilgilerine
dayalı olarak ve kamu yararı, belirtimler, yasal şartlar, kabul edilebilirlik, sürdürülebilirlik vb. dikkate alınarak
belirlenmektedir. Öte yandan etkinin toplam büyüklüğü değişiklik derecesini temsil eder ve bir dizi farklı faktörden
etkilenir. Bu faktörler şöyle sınıflandırılabilir: coğrafi kapsam (geniş yerel veya kısıtlı), büyüklük (yüksek, orta veya
düşük), geri döndürülebilirlik (uzun vadede geri döndürülebilir, kısa vadede geri döndürülebilir veya geri
döndürülemez), süre (uzun vadeli, orta vadeli veya kısa vadeli) ve sıklık (sürekli, aralıklı veya bir defalık).

5.2 Lisans Alanı'ndaki arazi kullanımı, toprak ve jeolojik koşullar Proje'den
nasıl etkilenecek ve bu etkiler nasıl azaltılacak?

Shrubs Proje Lisans Alanındaki ana arazi kullanım türleri
193.7 ha Türkiye Köy Hizmetleri Genel Müdürlüğü'ne  (KHGM)
Orehards (4294) 5 i
55.44 ha göre ormanlar, topraksız alanlar, meyve bahçeleri ve
(8.496) çalılardır. Proje'nin türbin temelleri, ulaşım yolları, trafo
Non-Soil merkezi vb. inşaatları nedeniyle ormanlar ve çalılar dâhil
A'e olmak üzere Lisans Alanı'nda arazi kullanım
(434) değişiklikleri olacaktır. Bu faaliyetlerin etkileri işletme

aşamasında da devam edecektir. Proje'nin işletme
aşaması boyunca arazi kullanımına ilişkin ilave bir etki
beklenmemektedir. e Etkilenecek toplam alan 31
hektardır, bu da tüm Lisans Alanı'nın 942'sine karşılık
gelmektedir. Türbin-12 ve ona ait ulaşım yolunun
kısmen denk geldiği tescilli orman parselleri üzerinde

izinsiz kiraz yetiştiriciliği faaliyetleri yapılmaktadır.

Toprak özellikleri bakımından, Proje Lisans Alanı'ndaki toprakların çoğu 9482.5'lik kaplama alanı ile kireçsiz
kahverengi toprak ve kuzey batıda 9015'lik kaplama alanı ile Kahverengi Orman Toprağı olarak sınıflandırılmaktadır.
KHGM arazi kullanma kabiliyet sınıflarına göre Lisans Alanı'nı çoğu (094.4) Sınıf VIl toprakla kaplıdır. Kalan diğer
topraklar, yetiştirme için uygun olmayan Sınıf VI (903.9) ve Sınıf VIli (261.55) topraklardır. Lisans Alanı, dik
topografyası nedeniyle ciddi erozyon potansiyeline (4. derece) sahip alan olarak kategorize edilmiştir. Ayrıca Proje
Lisans Alanı, Türkiye Deprem Haritasına göre 1. derece deprem bölgesinde yer almaktadır. Bu nedenle rüzgâr
türbinlerinin sismik tasarımı ve stabilitesi, halkın ve personelin sağlık ve güvenliği üzerindeki riskleri azaltmak için
ve bunun yanında projenin bütünlüğü için çok önemlidir. Proje'nin sismik tasarımı, nihai toprak araştırmalarının
sonuçlarına göre yapılacaktır.

Üst toprak üzerindeki etkileri, toprak bozulması ve erozyon riskini ve beklenmedik kazalardan kaynaklanan toprak
kirliliğini en aza indirmek için Proje'nin inşaat aşamasında toprak yönetimi önlemleri uygulanacaktır. İlgili yönetim
planları ve programları şunlardır: Biyo-çeşitlilik Eylem Planı, Ağaçlandırma Programı, Geçim Kaynaklarının Yeniden
Yapılandırılması ve Tazmin Çerçevesi. Söz konusu plan ve programlarla topraklar ve ormanlık araziler üzerindeki
etkileri azaltmak için gerekli tüm önlemler alınacaktır. Bununla birlikte Proje'yle ilgili faaliyetler ve arazi kullanım
değişiklikleri nedeniyle etkilenen geçim kaynakları telafi edilecektir.

AECOM
18
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK
5.3 Gürültü alıcıları üzerindeki olası etkiler ve etki azaltıcı önlemler nelerdir?

Proje'nin arazi hazırlama ve inşaat ile işletme aşamaları sırasında ortaya çıkacak gürültü, Proje Lisans Alanı'na en
yakın yerleşim yerlerindeki gürültüye duyarlı alıcılar ve Proje personeli üzerinde etkilere neden olması muhtemeldir.
Proje gürültü standartları, Çevresel Gürültünün Değerlendirilmesi ve Yönetimi Yönetmeliği (ÇGDY) ile IFC Genel
ÇSG Kılavuzu tarafından belirlenen sınır değerlere uygun olacak şekilde tespit edilmiştir. Proje'nin bu alıcılar
üzerindeki olası etkilerini değerlendirmek için öncelikle, seçilen gürültüye hassas alıcılarda arka plan gürültü
seviyesi ölçümleri yapılmıştır. Bu alıcılar, Proje Alanı'na en yakın konumda yer alan Çınardibi mahallesi ve
Marmariç Permakültür köyünde yer alan en yakın konutlar olarak belirlenmiştir.

Proje'nin arazi hazırlama ve inşaat aşaması sırasında ulaşım yollarının ve vinç tabanlarının yapımında ve türbin
temellerinin ve diğer inşaat işlerinin hazırlanmasında kullanılacak makine ve teçhizat, olası gürültü kaynakları
olarak değerlendirilmiştir. Tüm makine/teçhizatın aynı yerde ve aynı anda en yüksek ses seviyesinde çalıştığının
varsayıldığı en kötü hal senaryosuna dayalı olarak tüm gürültü kaynakları tarafından üretilecek kümülatif gürültü
hesaplanmıştır. Arka plan gürültü seviyeleri dikkate alındığında en yakın alıcılardaki çevresel gürültü Proje
standartlarının altında olmalıdır. Ancak unutulmamalıdır ki, her ne kadar hesaplamalar en kötü hal senaryosuna
dayalı olsa da, inşaat faaliyetleri her bir türbin için 16 ay boyunca aşamalı olarak yürütülecektir. Yine de, gürültü
etkisini yönetmek ve daha fazla rahatsızlık vermeyi önlemek için en yakın yerleşim yerlerindeki (örneğin Türbin-17
yakınındaki Marmariç) inşaat faaliyetleri sadece gündüz saatlerinde yürütülecektir. Ayrıca ilgili çalışma takvimi
hakkında alıcılara bilgi verilecek, makineler aynı anda çalıştırılmayacak ve daha düşük ses seviyesine sahip
ekipmanlar tercih edilecektir. Gürültü seviyeleri izlenecek ve gerekli durumlarda düzeltici önlemler almak için
şikayet mekanizması uygulanacaktır.

Proje'nin işletme aşamasında ortaya çıkacak gürültü çoğunlukla rüzgâr hızına bağlı olacaktır. Bu aşamadaki gürültü
kaynakları mekanik ve aerodinamik seslerdir. Gelişmiş tasarım teknikleriyle rüzgâr türbinlerinden gelen mekanik
sesler önemli ölçüde azaltılmıştır. Aerodinamik gürültüyü sınıramak için büyük türbinlerin rotor hızları
sınırlandırılmıştır. Lisans Alanı için, bir rüzgâr hızı aralığında çalışırken ortaya çıkabilecek olası etkileri
değerlendirmek amacıyla bir gürültü modeli uygulanmıştır. Buna göre, işletme esnasında öngörülen gürültü
seviyeleri hem gündüz hem de gece boyunca Türk ÇGDY ve IFC'ye uygun olan Proje gündüz sınırlarının altındadır.
Proje'nin işletme aşaması süresince etki azaltma önlemleri alınmaya devam edilecektir. Türbin işletmesinin rüzgâr
hızına göre optimum hale getirilmesi, türbin bakımlarının düzenli yapılması, bitki örtüsü açıklığının sınırlandırılması,
Paydaş Katılım Planı'nın uygulanması ve gürültü izlemesi yapılması vasıtasıyla, alıcılar üzerindeki gürültü etkileri
Proje ömrü boyunca etkin bir şekilde yönetilecektir.

5.4 Hava kalitesi nasıl etkilenecek ve hangi önlemler alınacak?

Mersinli RES Projesi'nin arazi hazırlama ve inşaat ile işletme aşamalarında hava kalitesine etkisi, sınır değerlerin
verildiği IFC ve AB kılavuzları ile ilgili Türk mevzuatına uygun olarak değerlendirilmiştir. Arazi hazırlama ve inşaat
aşamasının hava kalitesine etkisi, çeşitli faaliyetler için kullanılacak inşaat makinelerinden çevreye yayılan PM10
emisyonlarından ve bunun yanı sıra PM10, NOx, CO, SO2 ve TOC egzoz emisyonlarından kaynaklanacaktır. Hava
kalitesi üzerindeki etkilerin yakın yerleşim yerlerini ve bunun yanı sıra türbinlerin yakınında yapılan arıcılık ve tarım
faaliyetlerini etkilemesi beklenmektedir. Kazı ve dolgu faaliyetleriyle ilgili Proje belirtimlerine göre, inşaat
faaliyetlerinden kaynaklanan toz emisyonları ve iş makineleri ve ekipmanların egzoz emisyonları hesaplanmıştır ve
Türkiye Sanayi Kaynaklı Hava Kirliliğinin Kontrolü Yönetmeliği'nde sağlanan sınır değerlerle karşılaştırılmıştır.
Mersinli RES Projesi'nin PM10 veya egzoz gazı sınır değerlerini aşması beklenmemektedir. Dolayısıyla, Proje'nin
hava kalitesi üzerinde önemli olumsuz etkileri olmayacaktır. Yenilenebilir bir enerji kaynağı olan rüzgâr
santrallerinde fosil yakıtlar kullanılmamaktadır. Mersinli RES'in işletilmesi sırasında yanma veya ısıtma ile ilgili
herhangi bir emisyon olmayacaktır. Tek emisyon kaynağı bir elektrik kesintisi durumunda kullanılacak olan dizel
jeneratördür,. Dolayısıyla söz konusu etkiler önemsiz sayılabilir. Sonuç olarak Mersinli RES'in hava kalitesi
üzerinde herhangi bir olumsuz etki yaratması beklenmemektedir. Hava emisyonlarını azaltmak ve kontrol etmek
için toz bastırma, hız sınırlaması, makine ve araçların bakımı, düzenli izleme ve şikayet mekanizmasının
uygulanması gibi gerekli tüm önlemler alınacaktır.

5.5 Proje'nin, sera gazı (GHG) emisyonlarının artmasında payı olacak mı?

Yenilenebilir enerji tesislerinin şebekedeki diğer elektrik üretim kaynakları ile ilişkili emisyonları azaltacağı
düşünülmektedir. Yıllık 180.000 MWh enerji üretimi ile Proje'nin, Türkiye şebekesindeki diğer kaynaklarla ilişkili
emisyonların azaltılmasına katkısı 87,480 tCOzejyıl'dır. Yenilenebilir bir enerji projesi olması sebebiyle

AECOM
19
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

Proje'ninişletme aşamasında GHG emisyonlarına kaydedeğer bir katkısı olmayacak, aksine negatif emisyon
değerleriyle başka koşullarda diğer teknolojilerden kaynaklanması muhtemel emisyonların yerine geçeceği.

5.6 Proje'nin herhangi bir su kaynağı üzerinde etkisi olacak mı ve olası
etkiler nasıl azaltılacak?

Proje Lisans Alanı Küçük Menderes (güneyde) ve Gediz (kuzeyde) nehir havzalarının sınırında yer almaktadır.
Devlet Su İşleri'nden edinilen bilgilere göre Proje Lisans Alanı civarında bir baraj (Burgaz Barajı) ve dört gölet
(Aslanlar, Savanda, Bağyurdu ve Karakızlar göletleri) tespit edilmiştir. Bunlardan en yakın olanı 2,8 km mesafedeki
Karakızlar Göleti'dir. Proje'nin ÇED Raporu'na ve 7269 sayılı Kanuna göre, Lisans Alanı'nda herhangi bir taşkın
ovası veya taşkın riski tespit edilmemiştir. Lisans Alanı'na en yakın su kullanıcıları olan Torbalı ve Bayındır ilçeleri
için çeşitli içme suyu kaynakları olduğu resmi olarak bildirilmiştir.

Arazi hazırlama ve inşaat aşamasında proje personeli tarafından içme ve kullanma ile toz bastırma amaçlı olarak
su kullanılacaktır. Proje'nin inşaat ve işletme aşamalarında sahadaki su gereksinimleri için hiçbir yüzey suyu ya da
yeraltı suyu kaynağı kullanılmayacaktır. Dolayısıyla sahada su tüketimi nedeniyle su kaynakları üzerinde Proje ile
ilgili herhangi bir etki olmayacaktır. Kullanılacak tehlikeli maddeler taşınırken meydana gelebilecek yüzeysel akışın,
yüzey ve yeraltı su kaynakları ile akış yönündeki su yapıları üzerinde kirliliğe sebep olmasını önlemek için ilgili tüm
etki azaltıcı önlemler alınacaktır.

5.7 Atık sular ne olacak?

Arazi hazırlama ve inşaat faaliyetleri sırasında şantiye ve yatakhanelerde/sosyal alanlarda şebeke suyu
kullanılması nedeniyle atık su oluşacaktır. Su Kirliliği Kontrolü Yönetmeliği uyarınca inşaat aşamasında oluşan atık
sular bir paket atık su arıtma tesisindearıtılacak ve sonrasında yasal sınırlar uyarınca yakındaki yüzey sularına
deşarj edilecektir. Deşarj edilecek arıtılmış su için İl Müdürlüğü'nden bir Çevre İzni alınacaktır. Proje'nin işletme
aşamasında atık sular Lisans Alanı'nda temin edilecek sızdırmaz foseptik tanklarda toplanacaktır. Bu atık sular
belediye kanalizasyon sistemine deşarj edilmek üzere yerel Belediye'nin vidanjörleri tarafından toplanacaktır.

5.8 Tehlikeli ve tehlikesiz atıklar nasıl yönetilecek?

Proje'nin arazi hazırlama ve işletme aşamaları sırasında üretilecek atık türleri kentsel katı atıklar, kazı ve inşaat
atıkları, tehlikeli ve özel atıklar olarak sıralanabilir.Ambalaj atıkları da dâhil olmak üzere inşaat aşamasında
üretilecek evsel atıkların toplam miktarının, belediyenin atık bertaraf altyapısında önemli bir yük oluşturması
beklenmemektedir. Bununla birlikte, ambalaj atıklarının ayrı ayrı toplanması ve üretilen atık miktarının azaltılması
için personele atık yönetimi eğitimleri verilecektir. Geri dönüştürülebilen kazı ve inşaat atıkları ayrılacak ve lisanslı
tesislerde geri dönüştürülmek üzere geçici olarak sahada depolanacaktır. Tehlikeli olmayan ve geri
dönüştürülemeyen diğer inşaat atıkları Belediye tarafından bertaraf edilecektir. Tehlikeli ve özel atıklar atık türüne
özel yerlerde geçici olarak depolanacak ve bertaraf edilmek üzere lisanslı tesislere aktarılacaktır. Proje'nin işletme
aşamasında önemsiz sayılabilecek miktarlarda ambalaj atıkları ortaya çıkacaktır. İşletme esnasında üretilecek olan
tehlikeli ve özel atıklar az miktarda hidrokarbon ve diğer tehlikeli maddelerdir.

Proje faaliyetleri sonucunda oluşan tüm atıkların etkin bir şekilde yönetilmesini sağlamak için genel ve atığa-özel
etki azaltıcı önlemler uygulanacaktır. Söz konusu önlemler; Belediye ve geri dönüşüm/bertaraf tesisleri ile atık
bertaraf sözleşmelerinin yapılması, sahada yeterli depolama alanının sağlanması, atıkların kaynağında ayrılması,
personele atık yönetimi eğitimleri verilmesi ve Proje Atık Yönetim Planı'nın uygulanması olarak sıralanabilir.

5.9 Doğa koruma alanları etkilenecek mi ve söz konusu alanlar nasıl
yönetilecek?

Proje Lisans Alanı, Türkiye'deki Koruma Alanı Sistemi kategorileri altında korunan herhangi bir ulusal, bölgesel
ve/veya küresel koruma alanı ile çakışmamaktadır. Çevresel Etki Değerlendirmesi Yönetmeliği'nde tanımlı
prosedür ile uyumlu olarak, İzmir Valiliği, Çevre ve Şehircilik Müdürlüğü, Çevre ve Şehircilik Bakanlığı, Doğal
Varlıkları Koruma Genel Müdürlüğü'nün ortak görüşü, Proje Lisans Alanı'nın bir Doğal Koruma Alanı'nın içinde
olmadığı yönündedir. Belirlenmiş en yakın alan, İzmir Bayındır Ovacık Yaban Hayatı Koruma Sahası'dır ve Proje
Lisans Alanı'nın yaklaşık 11 km doğusunda yer almaktadır.

AECOM
20
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

Resmi bir doküman olmamaki birlikte, “Boz Dağlar", Doğa Derneği'nin Önemli Doğa Alanı (ÖDA) envanterinde
Türkiye'de bulunan ÖDA'lardan birisi olarak tanımlanmıştır. "Türkiye'nin 122 Önemli Bitki Alanı" envanterinde de
Boz Dağı önemli bir bitki alanı (ÖBA) olarak tanımlanmıştır, ama bu envanter Boz Dağlar ÖDA'dan daha küçük bir
alanı kapsamaktadır. Mevcut tüm verilere ve uzman görüşlerine göre, ÖDA'nın en önemli ve daha yüksek risk
altında olabilecek unsurları bölgenin endemik flora bileşenleridir. Bunların tümü sıradağın doğu kesimlerinde, Proje
Lisans Alanı'nın tamamen dışında yer alan 1400-2160 metre rakımdaki bozkır ve kayalıklarda yoğunlaşmaktadır.
Bu bölgesel ve yerel endemik türlerin dağılımı ve yayılma alanının yüksek dağ zonu ile kısıtlı olduğu gözönünde
bulundurulursa (bkz. Şekil 5-1). Proje ile ilgili faaliyetlerin bu belirli bölgede herhangi bir etki yaratması
beklenmemektedir. Proje'nin, Proje Lisans Alanı ile çakışan ÖDA üzerindeki etkileri, gerek ÇSED süreci,
gerekseMersinli Biyoçeşitlilik Eylem Planı kapsamında değerlendirilmiştir. Buna göre EBRD PR 6 ve IFC PS 6'ya
göre Proje'nin Biyolojik Çeşitlilik Çalışma Alanı'ndaki habitatlarda ve tür popülasyonlarında net kayıp meydana
gelmemesi için ilgili etki azltıcı önlemler alınacaktır.

5.10 Flora ve fauna türleri (yarasalar ve kuş faunası da dâhil) ile doğal yaşam
alanlarına ilişkin olası etkiler ve etki azaltıcı önlemler nelerdir?

Mersinli RES Projesi biyoçeşitlilik çalışmaları ÇSED süreci kapsamında gerçekleştirilmiştir. Bu çalışmalar
sonucunda Proje'ye özel bir Biyoçeşitlilik Eylem Planı hazırlanmıştır. Kapsam belirleme, saha araştırmaları ve
uzmanlardan gelen bilgiler vasıtasıyla toplanan veriler, biyoçeşitlilik koruma önceliklerini belirlemek için
değerlendirilmiştir. Bu öncelikler Proje'nin farklı aşamalarında biyoçeşitlilik ile ilgili atılacak adımların ana odak
noktası olacaktır.

Proje Lisans Alanı'ndaki ormansızlaştırma ve arazi temizleme çalışmaları, doğal yaşam alanlarının kaybı nedeniyle
biyolojik çeşitlilik üzerinde en önemli etkiye sahip faaliyetlerdir. Bu faaliyetler aynı zamanda bazı türlerin
popülasyonlarını da etkileyebilir. Arazi hazırlama ve inşaat aşamasındaki proje faaliyetleri Proje izdüşüm alanı ile
sınırlandırılacak, bozulan doğal vejetason miktarı en düşük seviyede tutulacaktır. Türbinler, Proje Lisans Alanı'nda
tanımlanan biyoçeşitlilik unsurlarının popülasyonları tehlikeye atılmayacak şekilde yerleştirilecektir. Bir diğer
potansiyel etki, hayvan üreme alanlarının ve yuvalarının tahrip olmasıdır. Biyoçeşitlilik çalışmaları, tanımlanmış
hemen hemen tüm fauna grupları için, inşaat faaliyetlerine rağmen üreme faaliyetinin devam edebileceği alternatif

habitat seviyesinde genel kompozisyon üzerindeki etki oldukça azalacaktır. Öncelikli olduğu tespit edilmiş olan iki
habitat (Pinus brutia ormanları ve asit silisli kayalar) ve korunması gereken tüm karasal türler için, Proje Lisans
Alanı içinde sıfır biyoçeşitlilik kaybı nihai hedefiyle Proje Şirketi ve yüklenicileri tarafından uygulamaya konulacak
olan habitatlara ve türlere-özel eylem planları hazırlanmıştır. Hava Kalitesi Yönetim Planı, Gürültü Yönetim Planı,
Atık Yönetim Planı, Ağaçlandırma Programı, Trafik ve Nakliye Yönetimi Planı vb. doğrultusunda tüm biyotayı
korumak için alınacak genel etki azaltıcı önlemlere ek olarak söz konusu eylemler, öncelikli biyoçeşitlilik unsurlarını
her birini hedeflemektedir.

Proje'nin işletme aşamasının biyoçeşitlilik unsurları üzerinde oluşturabileceği etkiler çoğunlukla kuşlar ve yarasalar
üzerinde ve bir dereceye kadar diğer fauna türleri üzerinde yoğunlaşmaktadır. Bu nedenle, kuş ve yarasa türlerinin
türbinlere çarpma riskini tahmin etmek amacıyla, gerek Proje Lisans Alanı'ndaki avifauna ve yarasa
kompozisyonunu öğrenmek, gerekse tanımlanan türler ile ilgili Proje'den kaynaklı risklerini saptamak için, detaylı
analizler yapılmıştır. Hedeflenen türler için yapılan çarpışma riski analizi, üreyen kuşlar, üremeyen kuşlar ve
göçmen türler için ölüm oranının çok düşük olacağını ortaya koymuştur. Kuş türlerinin tahmin edilenden daha fazla
etkilendiği gözlenirse, türbinin çalışması için gerekli minimum rüzgâr (cut-in) hızının arttırılması, üreme mevsiminde
bazı türbinlerin geçici olarak kapatılması ve çarpışmaları önlemek için UV lambalarının kullanılması gibi önlemlerin
uygulanması da söz konusu olacaktır. Yarasa türleri için kaydedilen aktivite seviyeleri oldukça düşüktür. Dolayısıyla,
doğrudan ölüm oranlarının da düşük olması beklenmektedir. Aktivite seviyeleri düşük olduğundan gidiş-geliş yolları
açısından da önemli bir tehdit olması öngörülmemektedir. Yarasa ölümlerinin fazla olması durumunda kanat
ayarlama, cut-in hızını artırma ve belirli gün ve mevsimlerin yüksek riskli zamanlarında türbinleri geçici olarak
kapatma gibi yöntemler ölüm oranlarını azaltmada etkili olacaktır.

AECOM
21
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

e le EE gem LEGEND

EE Mersinli RES Lisans Alanı
Boz Dag Önemi Bitki Alanı
553) Boz Daglar Önemi Doğa
Zİ Alanı

5

Boz Dag
IPA (34.5km)

Şekil 5—1. Boz Dağ ÖPA ve Boz Dağlar ÖDA'ya göre Proje Lisans Alanı

AECOM
22

Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

5.11 o Proje'nin görsel etkileri nelerdir ve bunlar nasıl yönetilecek?

Mersinli RES Projesi'nin arazi hazırlık ve inşaat aşamasındaki görsel etkileri türbinlerin kurulumundan
kaynaklanmaktadır. Bu etkiler düşük bir düzeyde başlayacak, kademeli olarak artıp inşaatın sonunda en yüksek
seviyeye ulaşacaktır. Proje türbinlerinin işletme aşamasındaki görsel değerlendirmesi, önemli görsel alıcıların
görüş alanındaki türbinlerin işletme-aşaması görünürlüğüne göre gerçekleştirilmiştir. Yapılan değerlendirmelere
göre, Marmariç Permakültür Köyü'ne ait ortak kullanım alanlarından iki adet türbin (Türbin-16 ve Türbin 17)
görünecektir. Köyde yer alan konutlardan Proje'ye en yakın konumda olan evden türbinler görünmeyecektir.
Bunun yanı sıra, Lisans Alanı çevresinde yer alan Cumalı (en yakını 2 km mesafede olan 3 türbin) ve Çınardibi
mahallelerinden (en yakını 2 km mesafede olan 11 türbin) de türbinler gözlemlenebilecektir.

Proje'nin ilk tasarımında yapılan değişiklik, yani türbin sayısının 22'den 17'ye düşürülmesi, ilave türbinlerin
yaratacağı görsel etkileri önlemiştir. İnşa edilmiş olsalardı söz konusu ilave türbinlerinin tamamı Proje
bileşenlerine en yakın yerleşim yerinin kuzeyinde yer alacaktı. Eski tasarımda ayrıca yeni bir ENH'nin inşaatı da
yer alıyordu ve bu da görsel etkilere neden olacaktı.

Işıklandırmayı azaltmak, ışığı yansıtmayan malzemeler kullanmak, engelleyici aydınlatma armatürlerini
perdelemek ve depolana malzemelerin yüksekliğini en aza indirmek gibi etki azaltıcı önlemlerin uygulanmasıyla
inşaat aşamasındaki görsel etkiler en aza indirilecektir. İşletme aşaması süresince alınacak önlemler ise şöyle
sıralanabilir; Proje'nin mevcut tasarım şartnamesine göre uygulanması, Fuat RES'in mevcut ENH'sine bağlantı
kurulması, yeraltı kablo sistemi ileışıği yansıtmayan malzemeler kullanılması.

5.12 Sosyo-ekonomik unsurlar üzerinde ne gibi etkiler olacak? Hangi etki
azaltıcı önlemler ile tazmin önlemleri uygulanacak?

Proje Lisans Alanı İzmir ili, Bayındır, Kemalpaşa ve Torbalı ilçeleri içerisinde yer almaktadır. Lisans Alanı 11
mahalle ile çevrilidir ve bunlardan Çınardibi, 822 kişi ile en fazla nüfusa olan yerleşimdir. Masa başı çalışmaları
ve ÇSED sürecinde mahalle muhtarları ve yerel halkla yapılan görüşmeler sonucunda tüm mahallelerdeki ana
gelir kaynaklarının; tarım, emeklilik maaşı ve işçi ücreti olduğu belirlenmiştir. Arazi ve iklimin uygun olması
nedeniyle zeytincilik ve kiraz yetiştiriciliği bu mahallelerdeki en yaygın tarımsal faaliyetlerdir. Tarımsal faaliyetler
dışında, yerel halk tarafından arıcılık ve hayvancılık faaliyetleri de yürütülmektedir. Özellikle arıcılık son yıllarda
yerel halk için yükselen bir değer haline gelmiştir.

İnşaat ve işletme aşamalarında Proje'nin sosyo-ekonomik unsurlar üzerine olası etkileri; arazi kullanım etkileri,
istihdam ve satın alma fırsatları, geçim kaynakları üzerindeki etkiler ve altyapı üzerindeki etkiler olarak
sıralanabilirProje bileşenleri için gereken toplam alan 31 hektarlık orman arazisidir. Bunun 1 hektarı resmi olarak
tarım arazisi olmasa da tarım amaçlı kullanılmaktadır. Proje'nin inşaat aşamasında toplam 150 kişi istihdam
edilecektir. Bu kişiler 16 aylık inşaat süresince, küçük bir etki olarak değerlendirilebilecek sınırlı bir fayda
sağlayacaktır. Tüm istihdam prosedürleri Proje Şirketi ve onun yüklenicisinin istihdam politikaları ile uyumlu
olacaktır. Proje Şirketi, inşaat sırasındaki doğrudan ve dolaylı istihdam işlemleri ileyerel mal ve hizmet alımlarında
Proje'nin yerel halka sağladığı faydaları en üst düzeye çıkarmayı hedefleyecektir.

İnşaat faaliyetlerinin geçim kaynakları üzerindeki en önemli etkisi toz ve egzoz gazı emisyonları olacaktır. Kiraz
bahçeleri, zeytinlikler ve bölgedeki arı kovanları bu geçici etkilerin olası alıcılarıdır. Bu etkiler Hava Kalitesi
Yönetim Planı kapsamında alınacak etki azaltıcı önlemler yoluyla yönetilecektir.

Türbin-12 ile ulaşım yolunun inşaatı ve işletmesi sırasında kesilecek olan kiraz ağaçları, Proje'nin Geçim
Kaynaklarının Yeniden Yapılandırılması ve Tazmin Çerçeve dokümanı kapsamında ele alınacaktır. Bu
dokümanda, geçim etkilerinin nasıl tazmin edileceği belirlenmiştir.

Sosyo-ekonomik unsurlar üzerindeki genel etkileri en aza indirmek için inşaat faaliyetleri belirlenen alanlarla
sınırlandırılacaktır ve bu faaliyetler tamamlandıktan sonra tüm sahalar eski haline getirilip rehabilite edilecektir.
İlgili yönetim planları, etkilenen tüm arazi kullanıcılarının Proje ömrü boyunca uygun bir şekilde bilgilendirileceği
ve tazmin edileceği şekilde uygulanacaktır. Ayrıca Lisans Alanı içinde ve çevresinde bulunan yerel halkın
kaygıları dikkate alınacaktır ve halk üzerindeki sosyo-ekonomik etkileri en aza indirecek önlemler, kendileriyle
istişare edilmek suretiyleuygulanacaktır.

AECOM
2
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

5.13 İş sağlığı ve güvenliğine ilişkin riskler ve ilgili yönetim stratejileri
nelerdir?

Proje'nin farklı aşamalarında gerçekleştirilecek olan faaliyetler, saha personeli üzerinde iş sağlığı ve güvenliği
(İSG) etkileri ve riskleri oluşturabilir. Söz konusu etkiler ve riskler; yüksek yerlerde çalışmak, uzak konumlarda
çalışmak, kaldırma işleri, kaza riskleri, hava kalitesinde meydana gelen değişiklik, gürültü, saha trafiği, enerji
hatları ve hastalık gibi etmenlerden kaynaklanabilir.

Söz konusu olası etkilerin tamamı Proje'nin farklı aşamaları için ÇSED süreci vasıtasıyla tanımlanmış ve ele
alınmıştır. İşgücü yönetimi ve İSG etkilerinin ve risklerinin yönetimi Türk İş Kanunu'na ve diğer ilgili ulusal
mevzuata, AB mevzuatına, uluslararası standartlara ve Uluslararası Çalışma Örgütü'nün sözleşmelerine uygun
bir şekilde yürütülecektir. Proje'nin saha personeli üzerinde yaratabilece, m etkileri yönetmek için alınacak etki
azaltıcı önlemler arasında (bunlarla sınırlı olmamak kaydıyla); ilgili kişisel koruyucu donanımın (KKD) ve diğer
koruyucu önlemlerin kullanılması, elle kaldırma işlerinde sınırlar uygulanması, korkulukların ve işaretlerin uygun
yerlere konulmsı, yeterli aydınlatma sağlanması, olası risklerin düzenli olarak kontrol edilmesi, ağır makinelerin
sadece eğitimli personel tarafından kullanılması, düzenli İSG eğitimleri verilmesi, İSG Planı'nın uygulanması ile
Acil Durum Hazırlık ve Müdahale Planı, Trafik ve Ulaştırma Yönetim Planı, Hava Kalitesi Yönetim Planı, ve
Gürültü Yönetim Planı gibi planların uygulanması olarak sıralanabilir.

5.14 Halk sağlığı ve güvenliğine ilişkin riskleri ve ilgili yönetim stratejileri
nelerdir?

Proje'nin ÇSED sürecinde saptanan sağlık ve güvenlik riskleri açısından, Mersinli RES Projesi faaliyetlerinin halk
sağlığı ve güvenliğini (HSG) etkilemesi olasıdır. Proje'nin arazi hazırlıkve inşaat aşamasında, yerel ulaşımda ve
trafik yükündeki artış, bulaşıcı hastalıklara maruz kalma riski, yangınlar & doğal afetler gibi acil durumlar, kamu
erişimine ilişkin olası kısıtlamalar ve sosyal açıdan uygunsuz davranışlar gibi hususlar yerel halk üzerinde olası
etkilere neden olabilir. HSG üzerindeki olası riskler ve etkiler, gerekli önlemlerin sahada alınmasını sağlayacak
düzenli sağlık kontrollerinin, sağlık & güvenlik eğitimlerinin ve Trafik ve Ulaştırma Yönetim Planı, Acil Durum
Hazırlık ve Müdahale Planı, Atık Yönetim Planı, Paydaş Katılım Planı gibi yönetim planlarının uygulanmasıyla
yönetilecektir:.

Mersinli RES Projesi'nin işletme aşamasındaHSG'ye ilişkin temel kaygılardan bir tanesi de gölge etkisidir. Bu etki,
Proje ÇSED Raporu'ndakimodel sonuçlarına göre IFC tarafından belirlenen sınırlar dâhilinde olacaktır. İlgili
şikâyetleri yönetmek için Proje Şikâyet Mekanizması uygulanacaktır. Ayrıca vejetasyonun veya diğer perdeleme
araçlarının etkileri en aza indirmede etkili olup olmayacağını değerlendirmek için görüş alanı ve ışık sensörü
izlemeleri yapılacaktır.

Buz fırlatma riski rüzgâr enerji santralleriyle ilişkili olası bir risk olarak kabul edilse de Proje Lisans Alanı
yakınındaki yerleşim yerleri için böyle bir risk söz konusu değildir. Ancak yine de, orman yolu kullanıcıları, işçiler,
avcılar ve diğer yol kullanıcıları için olası etkilerin önlenmesi amacıyla etki azaltıcı önlemlerin alınması gereklidir.
Türbin arızalarında kanatların kendisi de fırlayabilir ve topluma ve ekonomiye zarar verecek orman yangını ve
kazalar gibi etkilere yol açabilir. Proje alanında doğal yangınlar nispeten seyrektir. Bununla birlikte, bir türbin
kulesinin yanmasına bağlı olarak kanadının fırlamasını önlemek için yangın durumu izlenecektir. Proje
tasarımında aşırı ısınma durumunda otomatik olarak kapanacak bir kontrol sistemi bulunmaktadır. Dolayısıyla
normal çalışma koşullarında kanat fırlama etkisi ihmal edilebilir olarak değerlendirilmektedir.

Yerel halk Proje Lisans Alanı ve çevresini ulaşım ve otlatma faaliyetleri için de kullanmaktadır. Dolayısıyla,
türbinlerin ve diğer Proje ünitelerinin yakınına izinsiz erişim olursa özellikle yükseklikten düşme, kanat ve buz
fırlaması, elektrik çarpması ve trafik güvenliği açısından güvenlik risklerinin ortaya çıkması muhtemeldir. Proje
trafoları türbin hublarının içinde yer aldığından ilave çitlere gerek duyulmayacaktır.

AECOM
Di
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

5.15 Proje kültür varlıklarını etkileyecek mi ve kültür varlıklarıyla ilgili hangi
önlemler alınacak?

Proje Lisans Alanı'ndaki yegâne kültürel varlık Bayındır ilçesinin Zeybekmezarlığı mevkiinde Proje'nin yerel ÇED
süreci aşamasında henüz tescil edilmemiş olan bir arkeolojik sit alanıdor. Yetkililer tarafından yerel ÇED sürecinin
tamamlanmasını takip eden süreçte yürütülen saha incelemeleri sonucunda İzmir 1 Numaralı Kültür Varlıklarını
Koruma Bölge Kurulu'nun kararı ile saha 1. derece arkeolojik sit alanı olarak tescil edilmiştir. Mevcut yollar
kısmen sahanın sınırlarından geçmektedir. 1. derece arkeolojik sit alanı sınırının en yakın türbine, yani güney-
güneybatıda bulunan Türbin-9'a olan uzaklığı yaklaşık 90 metredir.

Proje'nin bu saha üzerinde yaratabileceği etkileri önlemek için Türbin-9'un temeli başlangıçta planlanan
konumunun 30 m güneyine kaydırılmıştır. Arkeolojik sit alanının batı sınırına bitişik olan geçici şantiye sahasının
konumu da ÇSED sürecinde yeniden ele alınmış ve Proje Şirketi, geçici şantiye alanını Türbin-6 ile Türbin-7
arasında bulunan başka bir alana taşımaya karar vermiştir. Yeni şantiye alanının nihai konumu ve sınırları devam
eden topoğrafik araştırmaların sonuçlarına göre belirlenecektir.

Türbin temelinin (Türbin-9) ve şantiye alanının konumları, tescilli arkeolojik sit alanı üzerindeki etkilerin önlenmesi
için halihazırda revize edilmiş olsa da Proje Şirketi tarafından ilave önlemler alınacaktır. Bu sit alanı işletme
aşaması boyunca Proje Lisans Alanı'nın içinde kalacağı için, inşaat aşaması başlamadan önce uzmanlar
tarafından bir Kültürel Miras Yönetim Planı hazırlanacaktır. Söz konusu yönetim planında, mevcut orman
yollarının Proje kapsamında kullanılmasından kaynaklanabilecek olası etkilerin önlenmesini/en aza indirilmesini
sağlayacak alana-özel önlemler belirlenecektir. Buna göre, hafriyat işlerinin ve inşaat faaliyetlerinin belirlenmiş
sahalarla sınırlandırılmasını sağlamak için etki azaltıcı önlemler alınacaktır ve bütün personel bu kültürel miras
alanındaki çalışma yasakları hakkında bilgilendirilecektir. Ayrıca bu sit alanına erişimin Proje'den dolayı
kısıtlanmaması için yetkili makamlarla koordinasyon sağlanacaktır. Proje Lisans Alan'ında mevcut olması
muhtemel henüz ortaya çıkarılmamış diğer arkeolojik buluntuların zarar görmesini önlemek için de bir
Rastlantısal Buluntu Prosedürü uygulanacaktır.

Proje kapsamında, kültürel bilgi, yenilik ve geleneksel yaşam tarzlarını benimsemiş olan topluluklara ait
uygulamalar gibi somut olmayan kültür biçimlerinin kullanılması söz konusu değildir. ÇSEDkapsamında yapılan
sosyal çalışmalara ve istişarelere göre Lisans Alanı'nı çevreleyen yerleşim yerlerinde tespit edilen somut
olmayan kültürel miras biçimlerinin (örn. Bahar bayramları -Hıdrellez) artan işgücü varlığı veya inşaat ve işletme
faaliyetleri gibi Proje faaliyetlerinden etkilenmesi beklenmemektedir.

5.16 Kümülatif Etki Değerlendirmesi yaklaşımı nedir?

Kümülatif etki değerlendirmesi (KED) aynı
“değerli çevresel ve sosyal bileşenleri
(DÇSB/” etkileyecekleri bir alanda, aynı
türde veya farklı türde, bir dizi proje
yürütüldüğünde oOveya planlandığında
gerçekleştirilir. Söz konusu bileşenler
fiziksel bileşenler, sosyal koşullar ve
kültürel hususlar olabilir. Mersinli RES
Projesi için bir KED yürütmek üzere altı
adımdan oluşan bir yaklaşım
uygulanmıştır. Bu yaklaşımın adımları

Proje A'nın Etkisi
Kümülatif Etki

Proje B'nin Etkisi

Proje C'nin Etkisi

şunlardır: mekânsal & zamansal sınırların
belirlenmesi, DÇSB'lerin ve DÇSB'ler kapsamındaki tüm gelişmelerin belirlenmesi, DÇSB'lere ait mevcut
koşulların belirlenmesi, kümülatif etkilerin ve bunların öneminin değerlendirilmesi, etkili yönetim stratejilerinin ve
etki azaltıcı önlemlerin uygulanması.

ÇSED süreci kapsamında, geniş bir KED Çalışma Alanı içerisinde bazıları çalışır halde, bazıları da planlama
aşamasında olan bir dizi RES projesi belirlenmiştir. Bunların en yakını Fuat RES'tir. Mersinli RES ile Fuat RES'in
birbirine en yakın türbinleri arasındaki mesafe yaklaşık 3.5 km'dir (kuş uçuşu). Proje tarafından da kullanılacak
olan Fuat RES'in 154-kV-ENH'si, Lisans Alanı'nından, Türbin-4 ile Türbin-5 arasından geçmektedir. Ayrıca KED
Çalışma Alanının sınırlarına giren maden sahaları, barajlar, küçük göletler ve bir tane de jeotermal enerji santrali
tespit edilmiştir.

AECOM
25
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

Mersinli RES Projesi ile diğer projelerin kümülatif etkilerinin değerlendirilmesi, kamuya açık olan teknik bilgilerle
yapılmıştır. Proje'nin inşaat aşamasında, hava kalitesi üzerindeki kümülatif etkilerin arıcılıkla ilgilenen bazı
yerleşim yerlerini etkilemesi beklenmektedir. Ancak bu etkiler geçici olacaktır ve Proje'nin işletme aşaması
süresince önemsiz düzeyde olmaları beklenmektedir.

Kümülatif etkilerin yönetimi için, birden fazla paydaşın eylemlerinden kaynaklanan kümülatif etkileri
yönetme/azaltma sorumluluğunun, her bir eylemin/projenin katkısını ortadan kaldırmak veya en aza indirmek için
bireysel eylemler gerektiren kolektif bir sorumluluk olarak ele alınması önemlidir.

Uluslararası en iyi uygulamalarda, Ege Bölgesi örneğinde olduğu gibi, bir bölge içinde birçok rüzgar santrali
yapılması planlandığında, farklı proje sahiplerinin tek bir kümülatif etki değerlendirmesi yapma konusunda
anlaşmaya varmasının daha etkili olduğu ortaya konulmuştur. Söz konusu KED ilgili makamlar tarafından da
denetlenebilir. e Özellikle RES'lerin işletilmesi sırasında DÇSB'ler üzerindeki rüzgâr santrali etkilerinin devlet
denetimi altında izlenmesi daha etkin önlemlerin alınması için gereklidir.

6. Çevresel ve Sosyal Yönetim Sistemi (ÇSYS)

6.1 ÇSYS yapısı nasıldır?

Mersinli RES Projesi Çevresel ve Sosyal Yönetim Sistemi (ÇSYS), ÇSED sürecinin bir parçası olarak
geliştirilmiştir. ÇSYS'nin temel amacı, Proje süresince ulusal mevzuat hükümlerine, EBRD ve IFC gerekliliklerine,
uluslararası standartlara ve GİIP'e uygun olarak uygulanacak çevresel ve sosyal yönetim stratejilerinin
detaylarının ortaya konmasıdır. Proje'nin genel çevresel ve sosyal performansını değerlendirmek, kontrol etmek
ve sürekli iyileştirmek amacıyla ÇSYS aşağıda belirtilen hususları detaylı ama kısa ve entegre bir biçimde
kapsayacak şekilde yapılandırılmıştır (söz konusu hususlar Proje ilerledikçe revizyon ve güncellemeye açıktır):

* Politika

* Risklerin ve Etkilerin Tanımlanması

* Yönetim Programları

*  OrganizasyonKapasitesi ve Yetkinlik

* Acil Durum Hazırlık ve Müdahale

* Paydaş Katılımı

*  Dışllletişim ve Şikayet Mekanizması

* Etkilenen Topluluklara Sürekli Raporlama
* İzleme ve Değerlendirme

6.2 Hangi yönetim planları ve programları uygulanacak?

ÇSYS uygulamasında temel yaklaşım, Proje bütün aşamalarında, herhangi bir Ç&S hususunun ele alınmasına
imkan tanımak için gerekli uyum esnekliğinin sağlanması yoluyla, hayata geçirilen tüm Ç&S süreçlerin ve
prosedürlerinde tutarlı olunmasıdır. Bunun gerçekleştirmesi amacıyla aşağıdaki planlar ve programlar
uygulanacaktır:

* Çevresel ve Sosyal Yönetim ve İzleme Planı * Geçim Kaynaklarının Yeniden Yapılandırılması ve
Tazmin Çerçevesi

* Biyoçeşitlilik Eylem Planı * Yüklenici Yönetimi Çerçeve Planı

* Erozyon Kontrolü, Toprak ve Hafriyat Yönetim Planı * Paydaş Katılım Planı

* Gürültü Yönetim Planı * Şikayet Mekanizması

* Hava Kalitesi Yönetim Planı * Toplumsal Kalkınma Planı

* Atık Yönetim Planı * Ağaçlandırma Programı

* Acil Durum Hazırlık ve Müdahale Planı * Trafik ve Ulaştırma Yönetim Planı

* İş Sağlığı ve Güvenliği Planı * Rastlantısal Buluntu Prosedürü

AECOM
26
Mersinli Rüzgar Enerji Santrali Projesi

TASLAK

6.3 Proje Şirketi taahhütlerini ÇSED, ÇSEP ve ÇSYS uygulanması yoluyla
nasıl yerine getirecek?

Mersinli RES Projesi ile ilgili çevresel ve sosyal hususların sürdürülebilir ve sağlıklı bir şekilde yönetilmesi, Proje
Şirketi'nin Proje standartlarına uyma taahhütlerini açıklayan net Ç&S politikaları ortaya koymasını gerektirir. İnsan
Kaynakları Politikası, Sağlık ve Güvenlik Politikası, Çevresel ve Sosyal Sürdürülebilirlik Politikası ve Kalite
Politikası gibi kurumsal düzeydeki politikalar, IFI gereklilikleri doğrultusunda hazırlanmıştır. Ayrıca Proje Şirketi ve
yüklenicisi de Proje'ye özel politikalar geliştireceklerdir. Dolayısıyla, Proje kapsamındaki her bir yönetim stratejisi,
Proje ÇSED ile Çevresel ve Sosyal Eylem Planı'nın (ÇSEP) genel hedefleri doğrultusunda hazırlanan bu
politikaların, yönetim planlarının ve alt düzey prosedürlerin yerine getirilmesi yoluyl uygulanacaktır. Yönetim
stratejilerinin etkinliği ile önleyici/etki azaltıcı tedbirler, kapsamlı bir izleme programı ile kontrol edilecektir. Proje
standartlarına uyum konusunda sürekliliği sağlamak ve ÇSEP ile ilgili yönetim planları kapsamında hedeflenen
eylemlerin yerine getirilmesi amacıyla söz konusu izleme programı düzenli bir biçimde yürütülecektir.

6.4 Proje Şirketi acil bir durumda ne yapacak?

Proje ölçeğindeki bir RES'te meydana gelebilecek kazalarda önleyici tedbirleri ve müdahale stratejilerini içeren ve
bunun yanı sıra orman yangınları veya sabotaj vb. gibi bir tehlike durumunda Proje sahasında ve dışında halk
sağlığını, güvenliğini ve çevreyi korumak için gerekli hazırlık ve müdahale önlemlerini içeren bir Acil Durum
Hazırlık ve Müdahale Planı geliştirilecektir. Plan kapsamında, acil durum yönetimine ilişkingörev ve sorumluluklar;
olası acil durumların ve bunların yaşanabileceği önemli alanların tanımlanması; bir acil durumdan önce, acil
durum sırasında ve sonrasında atılacak adımlar ile acil durumlarda kullanılacakirtibat listesinin oluşturulması
konuları detaylandırılacaktır.

6.5 Geçim Kaynaklarının Yeniden Yapılandırılması ve Tazmin süreci nasıl
yürütülecek?

Mersinli RES Projesi Geçim Kaynaklarının Yeniden Yapılandırılması ve Tazmin Çerçeve dokümanı, EBRD PR 5
ve İFC PS Suyarınca, ÇSED Bilgilendirme Paketikapsamında açıklanmak üzere hazırlanmıştır. Söz konusu
dokümanın temel amacı, Proje'den etkilenen insanların geçim kaynaklarının yeniden yapılandırılması için
seçenekler sunulması ve ekonomik kayıplarının tazmin edilmesi yoluylaetkilenen geçim kaynaklarınınProje
öncesi koşullara getirilmesi ve eğer mümkünse iyileştirilmesidir. Geçim Kaynaklarının Yeniden Yapılandırılması
ve Tazmin Çerçeve dokümanı, bölgedeki geçim kaynakları hakkında bilgi sağlamak, istişare faaliyetlerinin
bulgularını raporlamak, uygulanabilir geçim kaynağı yapılandırmaseçeneklerini ve Proje Şirketi'nin destek
verebileceği alternatif ekonomik faaliyetleri belirlemek, ilgili faaliyetler ve programlar için bir uygulama takvimi
ortaya koymak üzere hazırlanmıştır.

EBRD ve IFC gereklilikleri doğrultusunda, Mersinli RES Projesi Geçim Kaynaklarının Yeniden Yapılandırılması ve
Tazmin Çerçeve dokümanı, geçim kaynaklarının yeniden yapılandırılması ve tazmin hakkının sadece kayıtlı mal
sahiplerinde olmadığını, tüm kullanıcıların bu hususta eşit haklara sahip olduğunu ortaya koymaktadır.
Dolayısıyla, (o Projeden Etkilenen Kişilerin (o tamamının geçim kaynaklarınının yeniden yapılandırılması
faaliyetlerine katılma hakkı vardır. Plan kapsamında öngörülen hak sahipliği ve faaliyetler doğrultusunda, Proje ile
ilgili faaliyetlerden etkilenmesi muhtemel kişilerin tamamı varlık ve geçim kaynağı kayıplarından dolayı tazmin
edilecektir.

6.6 Proje Şirketi, Paydaş Katılım Planı aracılığıyla paydaşlarla nasıl
iletişim kuracak?

Mersinli ÇED ve ÇSED süreçleri kapsamında halihazırda yürütülen paydaş katılımı faaliyetlerine ek olarak, halkın
katılımı ve bilgilendirme stratejileri de dahil yapıcı ilişkiler kurmak ve sürdürmek nihai hedefiyle, Proje ömrü
boyunca çalışmalar yapılacaktır. Paydaş katılım faaliyetleri ve önemli paydaşlarla iletişim kurma araçları düzenli
olarak gözden geçirilecek, güncellenecek ve Paydaş Katılım Planı'nın sonraki revizyonlarına yansıtılacaktır.

Proje Şirketi, Proje'nin inşaat, işletme ve kapanış aşamalarında Paydaş Katılım Planı'na uygun olarak çeşitli
iletişim ve bilgilendirme yöntemleri kullanacaktır. ÇSED Bilgilendirme Paketi Alcazar Energy'nin internet sitesi
(http://alcazareneray.com/our-ucts/) ile Kredi verenlerin internet sitelerinde (http:/www.ebrd.com) yayınlanacaktır
(Türkçe ve İngilizce olarak). Ayrıca, ÇSED Bilgilendirme Paketi'ni oluşturan dokümanların basılı kopyaları
aşağıda belirtilen lokasyonlarda mevcut olacaktır:

AECOM
2
Mersinli Rüzgar Enerji Santrali Projesi
TASLAK
— — Yander'in İstanbul Ofisi
— — İzmir Valiliği
— Bayındır, Kemalpaşa and Torbalı Kaymakamlıkları
— Bayindir, Kemalpaşa and Torbalı Belediyeleri
— — Cumalı and Çınardibi Muhtarlıkları
— — EBRD İstanbul Ofisi

6.7 Proje ile ilgili yorum ve şikâyetler nasıl aktarılacak?

Şikâyet prosedürünü, ilgili şikâyet formunu ve şikâyet kayıtlarını içeren ve yerel halka özel olarak hazırlanan bir
şikâyet mekanizması, Proje'nin tüm aşamalarında uygulanacaktır. Şikayet mekanizması, tüm şikayetlerin
zamanında ve uygun bir şekilde ele alınması amacıyla, harici ve dahili şikayetler için ayrı modüller içerecek
şekilde hazırlanacaktır. Şikayetler ve yanıtların detayları düzenli olarak kayıt altına alınacak ve raporlanacaktır.

AECOM
28
aecom.com

